Exhibit 10.6
THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of May 19, 2010
among
CGSF FUNDING CORPORATION,
as Seller,
McKESSON CORPORATION,
as Servicer,
THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         

    Page  
ARTICLE I PURCHASE ARRANGEMENTS
    2  
Section 1.1 Purchase Facility
    2  
Section 1.2 Increases
    2  
Section 1.3 Decreases
    3  
Section 1.4 Payment Requirements
    3  
ARTICLE II PAYMENTS AND COLLECTIONS
    3  
Section 2.1 Payments
    3  
Section 2.2 Collections Prior to Amortization
    3  
Section 2.3 Collections Following Amortization
    4  
Section 2.4 Application of Collections
    4  
Section 2.5 Payment Rescission
    5  
Section 2.6 Seller Interest
    5  
Section 2.7 Clean Up Call
    5  
ARTICLE III FUNDING
    5  
Section 3.1 General Funding Provisions
    5  
Section 3.2 Yield Payments
    6  
Section 3.3 Selection and Continuation of Tranche Periods
    6  
Section 3.4 Committed Purchaser Discount Rates
    6  
Section 3.5 Suspension of the LIBO Rate
    6  
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    7  
Section 4.1 Representations and Warranties of Seller Parties
    7  
Section 4.2 Committed Purchaser Representations and Warranties
    10  
ARTICLE V CONDITIONS OF PURCHASES
    11  
Section 5.1 Conditions Precedent to the Effectiveness of this Agreement
    11  
Section 5.2 Conditions Precedent to All Purchases and Reinvestment
    11  
ARTICLE VI COVENANTS
    12  
Section 6.1 Affirmative Covenants of the Seller Parties
    12  
Section 6.2 Negative Covenants of the Seller Parties
    18  
ARTICLE VII ADMINISTRATION AND COLLECTION
    19  
Section 7.1 Designation of Servicer
    19  
Section 7.2 Duties of Servicer
    20  
Section 7.3 Collection Notices
    21  
Section 7.4 Responsibilities of Seller
    21  
Section 7.5 Reports
    21  
Section 7.6 Servicing Fees
    21  
Section 7.7 Financial Covenant
    22  
ARTICLE VIII AMORTIZATION EVENTS
    22  
Section 8.1 Amortization Events
    22  
Section 8.2 Remedies
    23  
ARTICLE IX INDEMNIFICATION
    23  
Section 9.1 Indemnities by the Seller Parties
    23  
Section 9.2 Increased Cost and Reduced Return
    26  
Section 9.3 Other Costs and Expenses
    28  
Section 9.4 Withholding Tax Exemption
    28  
Section 9.5 Accounting Based Consolidation Event
    28  
ARTICLE X THE AGENTS
    29  
Section 10.1 Authorization and Action
    29  
Section 10.2 Delegation of Duties
    30  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         

    Page  
Section 10.3 Exculpatory Provisions
    30  
Section 10.4 Reliance by Agents
    30  
Section 10.5 Non-Reliance on Agents and Other Purchasers
    31  
Section 10.6 Reimbursement and Indemnification
    31  
Section 10.7 Agents in their Individual Capacities
    31  
Section 10.8 Successor Agent
    31  
ARTICLE XI ASSIGNMENTS; PARTICIPATIONS
    32  
Section 11.1 Assignments
    32  
Section 11.2 Participations
    33  
Section 11.3 Additional Purchaser Groups; Joinder by Conduit Purchaser
    33  
Section 11.4 Extension of Facility Termination Date
    34  
Section 11.5 Terminating Committed Purchasers
    34  
ARTICLE XII MISCELLANEOUS
    35  
Section 12.1 Waivers and Amendments
    35  
Section 12.2 Notices
    36  
Section 12.3 Ratable Payments
    36  
Section 12.4 Protection of Ownership Interests of the Purchasers
    37  
Section 12.5 Confidentiality
    37  
Section 12.6 Bankruptcy Petition
    38  
Section 12.7 Limitation of Liability; Limitation of Payment; No Recourse
    38  
Section 12.8 CHOICE OF LAW
    39  
Section 12.9 CONSENT TO JURISDICTION
    39  
Section 12.10 WAIVER OF JURY TRIAL
    40  
Section 12.11 Integration; Binding Effect; Survival of Terms
    40  
Section 12.12 Counterparts; Severability; Section References
    40  
Section 12.13 Agent Roles
    40  
Section 12.14 Characterization
    41  
Section 12.15 Amendment and Restatement
    41  
Section 12.16 Federal Reserve
    41  
Section 12.17 USA PATRIOT Act
    41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                   
EXHIBITS
       
 
       
Exhibit I
  -   Definitions
Exhibit II
  -   Form of Purchase Notice
Exhibit II-A
  -   Form of Reduction Notice
Exhibit III
  -   Places of Business of the Seller Parties; Locations of Records; Federal
Employer Identification Number(s)
Exhibit IV
  -   Names of Collection Banks; Collection Accounts
Exhibit V
  -   Form of Compliance Certificate
Exhibit VI
  -   Form of Collection Account Agreement
Exhibit VII
  -   Form of Assignment Agreement
Exhibit VIII
  -   Credit and Collection Policy
Exhibit IX
  -   Form of Contract(s)
Exhibit X
  -   Form of Monthly Report
Exhibit XI
  -   Form of Joinder Agreement
 
       
SCHEDULES
       
Schedule A
  -   Purchaser Groups and Commitments
Schedule B
  -   Purchaser Group Notice and Payment Information
Schedule C
  -   Documents to Be Delivered on Effective Date

-iii-



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     This Third Amended and Restated Receivables Purchase Agreement dated as of
May 19, 2010 (as amended, restated, supplemented or otherwise modified and in
effect from time to time, this “Agreement”) is among CGSF Funding Corporation, a
Delaware corporation (“Seller”), McKesson Corporation, a Delaware corporation,
as initial Servicer (“McKesson”; McKesson, together with the Seller, the “Seller
Parties” and each a “Seller Party”), the entities from time to time party hereto
as Conduit Purchasers (together with their respective successors and assigns
hereunder, the “Conduit Purchasers”), the entities from time to time party
hereto as Committed Purchasers (together with their respective successors and
assigns hereunder, the “Committed Purchasers”), the entities from time to time
party hereto as Managing Agents (together with their respective successors and
assigns hereunder, the “Managing Agents”), and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago) “JPMorgan Chase”), as
collateral agent for the Purchasers hereunder or any successor collateral agent
hereunder (together with its successors and assigns hereunder, the “Collateral
Agent”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS
     WHEREAS, Seller, McKesson, the Conduit Purchasers, the Committed
Purchasers, the Managing Agents and the Collateral Agent are parties to that
certain Second Amended and Restated Receivables Purchase Agreement dated as of
May 20, 2009 (as heretofore amended, restated, supplemented or otherwise
modified from time to time, the “Original RPA”);
     WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend and restate the Original RPA in its entirety;
     WHEREAS, Seller desires to transfer and assign Purchaser Interests to the
Purchasers from time to time;
     WHEREAS, the Conduit Purchasers may, in their absolute and sole discretion,
purchase Purchaser Interests from Seller from time to time, and in the event
that (i) a Conduit Purchaser declines to make any purchase or (ii) a Purchaser
Group does not have a Conduit Purchaser member, the Committed Purchasers that
are part of the applicable Purchaser Group shall purchase Purchaser Interests
from time to time;
     WHEREAS, JPMorgan Chase has been requested and is willing to act as
Collateral Agent on behalf of the Conduit Purchasers, the Committed Purchasers
and the Managing Agents in accordance with the terms hereof;
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURCHASE ARRANGEMENTS
     Section 1.1 Purchase Facility.
     (a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Collateral Agent for the
benefit of the Purchasers. In accordance with the terms and conditions set forth
herein, each Conduit Purchaser may, at its option, instruct the related Managing
Agent (which will instruct the Collateral Agent) to purchase on its behalf
through the Collateral Agent, or if (i) such Conduit Purchaser shall decline to
purchase or (ii) a Purchaser Group does not have a Conduit Purchaser member, the
Collateral Agent shall purchase, on behalf of the applicable Committed
Purchasers, Purchaser Interests from time to time in an aggregate amount not to
exceed the Purchase Limit, and for each Purchaser Group in an aggregate amount
not to exceed the Purchaser Group Limit for such Purchaser Group, during the
period from the date hereof to but not including the Amortization Date.
     (b) Seller may, upon at least 10 Business Days’ prior written notice to the
Collateral Agent and each Managing Agent, terminate in whole or reduce in part,
ratably among the Purchaser Groups, the unused portion of the Purchase Limit and
the Purchaser Group Limits; provided, that each partial reduction of the
Purchase Limit shall be in an amount equal to $5,000,000 or an integral multiple
thereof.
     Section 1.2 Increases.
     (a) Seller shall provide each Managing Agent with at least two (2) Business
Days’ prior notice in a form set forth as Exhibit II hereto of each Incremental
Purchase (a “Purchase Notice”). Each Purchase Notice shall be subject to
Section 5.2 hereof and, except as set forth below, shall be irrevocable and
shall specify the requested Purchase Price (which shall not be less than
$15,000,000 in the aggregate for all Purchasers), date of purchase, the type of
Discount Rate (determined in accordance with, and subject to the limitations set
forth in, Article III hereof) and Tranche Period; provided, that the Seller may
not send more than one (1) Purchase Notice in any one-week period.
     (b) Following receipt of a Purchase Notice, (i) for each Purchaser Group
which has a Conduit Purchaser member, the related Managing Agent shall notify
such Conduit Purchaser of its receipt of same and determine whether such Conduit
Purchaser agrees to make the purchase, and if the applicable Conduit Purchaser
declines to make such purchase, the Managing Agent shall notify the Committed
Purchasers in such Purchaser Group of its receipt of such Purchase Notice and of
the Conduit Purchaser declining to make such purchase and the Incremental
Purchase of the Purchaser Interest will be made by such Committed Purchasers and
(ii) for each Purchaser Group which does not have a Conduit Purchaser member,
the related Managing Agent shall notify the Committed Purchasers in such
Purchaser Group of its receipt of such Purchase Notice and the Incremental
Purchase of the Purchaser Interest will be made by such Committed Purchasers.
     (c) Each Incremental Purchase to be made hereunder shall be made ratably
among the Purchaser Groups in accordance with their respective Purchaser Group
Limits.
     (d) On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article V, each applicable
Purchaser shall make available to its related Managing Agent at its address
listed beneath its signature on its signature page to this Agreement, for
deposit to such account as the Seller designates from time to time, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to such Purchaser’s Pro Rata Share of the Purchaser Interests then being
purchased.

2



--------------------------------------------------------------------------------



 



     Section 1.3 Decreases. Seller shall provide each Managing Agent with prior
written notice in the form set forth as Exhibit II-A hereto (a “Reduction
Notice”) of any reduction of Aggregate Capital from Collections in conformity
with the Required Notice Period. Such Reduction Notice shall designate (i) the
date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate
Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”) which shall be applied ratably to reduce the Capital of
each Purchaser Group and further applied by each Managing Agent to the Purchaser
Interests of the Conduit Purchasers and the Committed Purchasers in the related
Purchaser Group in such proportions as may be agreed by such Managing Agent and
such Purchasers. Only one (1) Reduction Notice shall be outstanding at any time.
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. If such amounts are payable to a Purchaser
they shall be paid to the related Managing Agent, for the account of such
Purchaser, at its address listed beneath its signature on its signature page to
this Agreement until otherwise notified by such Managing Agent. All computations
of Yield (other than Yield calculated using the Base Rate) and per annum fees
hereunder and under the Fee Letter shall be made on the basis of a year of
360 days for the actual number of days elapsed. All computations of Yield
calculated using the Base Rate shall be made on the basis of a year of 365 or
366 days, as applicable, for the actual number of days elapsed. If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
     Section 2.1 Payments. Notwithstanding any limitation on recourse contained
in this Agreement, Seller shall immediately pay to each Managing Agent when due,
for the account of the related Purchaser or Purchasers (i) such fees as set
forth in the Fee Letter, (ii) all amounts payable as Yield, (iii) all amounts
payable as Deemed Collections (which, subject to the servicing procedures set
forth in Article VII, shall be applied to reduce Aggregate Capital hereunder in
accordance with Sections 2.2 and 2.3 hereof), (iv) all amounts payable to reduce
the Purchaser Interest, if required, pursuant to Section 2.6, (v) all amounts
payable pursuant to Article IX, if any, (vi) all Broken Funding Costs and
(vii) all Default Fees (collectively, the “Obligations”). The Seller shall pay
to the Servicer in accordance with Sections 2.2 and 2.4 hereof all Servicer
costs and expenses in connection with servicing, administering and collecting
the Receivables, including, without limitation, the Servicing Fee. If any Person
fails to pay any of the Obligations when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until paid. Notwithstanding the
foregoing, no provision of this Agreement or the Fee Letter shall require the
payment or permit the collection of any amounts hereunder in excess of the
maximum permitted by applicable law. If at any time Seller receives any
Collections or is deemed to receive any Collections, Seller shall immediately
pay such Collections or Deemed Collections to the Servicer and, at all times
prior to such payment, such Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers, the Managing Agents and the Collateral
Agent.
     Section 2.2 Collections Prior to Amortization.
     (a) Prior to the Amortization Date, any Collections and/or Deemed
Collections received by the Servicer shall be held in trust by the Servicer for
the payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Amortization Date, (i) the Servicer shall set aside and
hold in trust for the

3



--------------------------------------------------------------------------------



 



benefit of (x) the Purchasers: (A) the Termination Percentage of Collections and
Deemed Collections evidenced by the Purchaser Interests of each Terminating
Committed Purchaser, (B) an amount equal to the accrued and unpaid Obligations,
(C) an amount equal to the Aggregate Reduction, if any, to be effected pursuant
to Section 1.3 and (y) the Servicer, amounts owing to the Servicer under
Section 2.1 and (ii) Seller hereby requests and the Purchasers (other than any
Terminating Committed Purchasers) hereby agree to make, simultaneously with such
receipt, a reinvestment (each a “Reinvestment”) with that portion of the balance
of each and every Collection received by the Servicer that is part of any
Purchaser Interest (other than any Purchaser Interests of Terminating Committed
Purchasers), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.
     (b) On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicer shall remit to the Managing Agents’ respective accounts the
amounts set aside since the immediately preceding Settlement Date that have not
been applied to pay Yield or subject to a Reinvestment and apply such amounts
(if not previously paid in accordance with Section 2.1) first, to reduce due but
unpaid Obligations in the order specified in Section 2.4 and second, to reduce
the Capital of all Purchaser Interests of Terminating Committed Purchasers,
applied ratably to each Terminating Committed Purchaser according to the
respective Capital of such Terminating Committed Purchasers. If such Capital and
other Obligations shall be reduced to zero, any additional Collections received
by the Servicer (i) if applicable, shall be remitted to the Managing Agents’
respective accounts no later than 12:00 noon (Chicago time) to the extent
required to fund any Aggregate Reduction on such Settlement Date, applied
ratably in accordance with the Pro Rata Share of each such Managing Agent’s
Purchaser Group and (ii) any balance remaining thereafter shall be remitted from
the Servicer to Seller on such Settlement Date. In the event that, pursuant to
Section 1.3, an Aggregate Reduction is to take place on a date other than a
Settlement Date, on the date of such Aggregate Reduction, the Servicer shall
remit to the Managing Agents’ respective accounts (ratably in accordance with
the Pro Rata Share of the related Purchaser Group), out of amounts set aside
pursuant to Section 2.2(a), an amount equal to such Aggregate Reduction to be
applied in accordance with Section 1.3.
     Section 2.3 Collections Following Amortization. On the Amortization Date
and on each day thereafter, the Servicer shall set aside and hold in trust, for
the holder of each Purchaser Interest, all Collections and Deemed Collections
received on such day. On the Amortization Date and each date thereafter, (i) the
Servicer shall remit to the Managing Agents’ respective accounts, in accordance
with the applicable Pro Rata Shares, the amounts set aside pursuant to the
preceding sentence, and (ii) each Managing Agent shall apply such amounts to
reduce the Aggregate Capital and any other Aggregate Unpaids due and payable to
the related Purchaser Group.
     Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
          (i) first, to the payment of the Servicer’s reasonable out of pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, if Seller or one of its Affiliates
is then acting as Servicer and no Servicer Default has occurred and is
continuing, or if Seller or one of its Affiliates is not then acting as the
Servicer;
          (ii) second, to the reimbursement of the Collateral Agent’s and each
Managing Agent’s costs of collection and enforcement of this Agreement;

4



--------------------------------------------------------------------------------



 



          (iii) third, ratably to the payment of all accrued and unpaid fees
under the Fee Letter and all accrued and unpaid Yield;
          (iv) fourth, (to the extent applicable) to the ratable reduction of
the Aggregate Capital (without regard to any Termination Percentage);
          (v) fifth, for the ratable payment of all other unpaid Obligations and
Servicer costs and expenses, including the Servicing Fee; provided that when the
Seller or one of its Affiliates is acting as the Servicer, such Servicer costs
and expenses, including the Servicing Fee, will not be paid until after the
payment in full of all other Obligations; and
          (vi) sixth, after the Aggregate Unpaids have been indefeasibly reduced
to zero, to the Seller.
     Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth in Section 2.4 above, shall be shared
ratably (within each priority) among the Collateral Agent, the Managing Agents
and the Purchasers in accordance with the amount of such Aggregate Unpaids owing
to each of them in respect of each such priority.
     Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Collateral Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.
     Section 2.6 Seller Interest. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to the Managing Agents, within one Business Day, an amount to be
applied to reduce the Aggregate Capital, such that after giving effect to such
payment the aggregate of the Purchaser Interests equals or is less than 100%.
     Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Managing Agents in accordance with the Required Notice Period), at any time
following the reduction of the Capital to a level that is less than 10.0% of the
original Purchase Limit, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser, any Managing Agent or the Collateral Agent.
ARTICLE III
FUNDING
     Section 3.1 General Funding Provisions. Subject to Section 3.5 hereof,
(a) each Purchaser Interest of the Committed Purchasers in a CP Funding
Purchaser Group shall accrue Yield for each day during its Tranche Period at
either the LIBO Rate or the Base Rate, (b) each Purchaser Interest of the
Committed Purchasers in a Bank Funding Purchaser Group shall accrue Yield for
each day during its Tranche Period at the LIBO Rate and (c) each Purchaser
Interest directly or indirectly funded

5



--------------------------------------------------------------------------------



 



substantially with Pooled Commercial Paper shall accrue Yield for each day that
any Capital in respect of such Purchaser Interest is outstanding at the CP Rate,
in each case, in accordance with the terms and conditions hereof. Until Seller
gives notice to the Managing Agents of another Discount Rate in accordance with
Section 3.4, the initial Discount Rate for any Purchaser Interest transferred to
the Committed Purchasers in a CP Funding Purchaser Group pursuant to the terms
and conditions hereof shall be the Base Rate. If any Committed Purchaser in a CP
Funding Purchaser Group acquires by assignment from any Conduit Purchaser any
Purchaser Interest pursuant to such Conduit Purchaser’s respective Liquidity
Agreement, each Purchaser Interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment.
     Section 3.2 Yield Payments. On each Monthly Settlement Date, Seller shall
pay to each Managing Agent (for the benefit of the applicable Purchasers), an
aggregate amount equal to (i) the accrued and unpaid Yield with respect to each
Purchaser Interest for the immediately preceding Accrual Period, if Yield for
such Purchaser Interest is calculated on the basis of the CP Rate, and (ii) the
accrued and unpaid Yield with respect to each Purchaser Interest for the most
recently ended Tranche Period for such Purchaser Interest, if Yield for such
Purchaser Interest is calculated on the basis of any Discount Rate other than
the CP Rate, in each case, in accordance with Article II.
     Section 3.3 Selection and Continuation of Tranche Periods for Committed
Purchasers in CP Funding Purchaser Groups.
     (a) With consultation from (and approval by) each related Managing Agent,
Seller shall from time to time request Tranche Periods for the Purchaser
Interests of the Committed Purchasers in CP Funding Purchaser Groups; provided,
however, that no more than fifteen (15) Tranche Periods shall be outstanding at
any one time and Seller shall always request Tranche Periods such that at least
one Tranche Period shall end on the date specified in clause (A) of the
definition of Settlement Date.
     (b) Seller or a Managing Agent, upon notice to and consent by the other
received at least three (3) Business Days prior to the end of a Tranche Period
(the “Terminating Tranche”) for any Purchaser Interest, may, effective on the
last day of the Terminating Tranche of a Committed Purchaser in a CP Funding
Purchaser Group: (i) divide any such Purchaser Interest into multiple Purchaser
Interests, (ii) combine any such Purchaser Interest with one or more other
Purchaser Interests which have a Terminating Tranche ending on the same day as
such Terminating Tranche or (iii) combine any such Purchaser Interest with one
or more other Purchaser Interests which either have a Terminating Tranche ending
on such day or are newly created on such day, provided, in no event may a
Purchaser Interest of a Conduit Purchaser be combined with a Purchaser Interest
of a Committed Purchaser.
     Section 3.4 Discount Rates of Committed Purchasers in CP Funding Purchaser
Groups. Seller may select the LIBO Rate or the Base Rate for each Purchaser
Interest of the Committed Purchasers in CP Funding Purchaser Groups. Seller
shall by 12:00 noon (Chicago time): (i) at least three (3) Business Days prior
to the expiration of any Terminating Tranche with respect to which the LIBO Rate
is being requested as a new Discount Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Base Rate is being requested as a new Discount Rate, give each related Managing
Agent irrevocable notice of the new Discount Rate for the Purchaser Interest
associated with such Terminating Tranche.
     Section 3.5 Suspension of the LIBO Rate.
     (a) If any Committed Purchaser notifies its related Managing Agent that it
has determined that funding its Pro Rata Share of the Purchaser Interests at a
LIBO Rate would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the

6



--------------------------------------------------------------------------------



 



force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at such LIBO Rate are not available or (ii) such
LIBO Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such LIBO Rate, then such Managing Agent shall notify the
Collateral Agent and shall suspend the availability of such LIBO Rate and
require Seller to select the Base Rate for any Purchaser Interest accruing Yield
at such LIBO Rate.
     (b) If less than all of the Committed Purchasers give a notice to the
Managing Agents pursuant to Section 3.5(a), each Committed Purchaser which gave
such a notice shall be obligated, at the request of Seller or such Committed
Purchaser’s Managing Agent (on behalf of the related Conduit Purchaser or
Conduit Purchasers), to assign all of its rights and obligations hereunder to
(i) another Committed Purchaser that is acceptable to such related Conduit
Purchaser or Conduit Purchasers or (ii) another funding entity nominated by
Seller that is acceptable to such Conduit Purchaser or Conduit Purchasers and
willing to participate in this Agreement through the Facility Termination Date
in the place of such notifying Committed Purchaser; provided that (i) the
notifying Committed Purchaser receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such notifying Committed Purchaser’s
Pro Rata Share of the Capital and Yield owing to all of the Committed Purchasers
and all accrued but unpaid fees and other costs and expenses payable in respect
of its Pro Rata Share of the Purchaser Interests of the Committed Purchasers,
and (ii) the replacement Committed Purchaser otherwise satisfies the
requirements of Section 11.1(b).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Representations and Warranties of Seller Parties. Each Seller
Party hereby represents and warrants to the Collateral Agent, the Managing
Agents and the Purchasers, as to itself, that:
     (a) Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.
     (b) Power and Authority; Due Authorization Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
     (c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Material Subsidiaries (except as created hereunder) except, in any case,
where such contravention or violation could not reasonably be

7



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.
     (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
     (e) Actions, Suits. There are no actions, suits or proceedings pending, or
to the best of such Seller Party’s knowledge, threatened, against or affecting
such Seller Party, or any of its properties, in or before any court, arbitrator
or other body, that could reasonably be expected to have a Material Adverse
Effect. Such Seller Party is not in default with respect to any order of any
court, arbitrator or governmental body.
     (f) Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (g) Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to the Collateral Agent, the Managing
Agents or the Purchasers for purposes of or in connection with this Agreement,
any Monthly Report, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Seller Party or any of its Affiliates to the Collateral Agent, the
Managing Agents or the Purchasers will be, true and accurate in every material
respect on the date such information is stated or certified (or, if such
information specifies another date, such other date) and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
     (h) Use of Proceeds. No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any “margin stock,” as such term is defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve System
from time to time.
     (i) Good Title. Immediately prior to each purchase hereunder, Seller shall
be the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
     (j) Perfection.
     (i) This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and Related Security and
Collections with respect thereto in favor of the Collateral Agent (for the
benefit of the Purchasers), which security interest is prior to

8



--------------------------------------------------------------------------------



 



all other Adverse Claims, and is enforceable as such as against creditors of and
purchasers from Seller.
     (ii) The Receivables constitute “accounts” within the meaning of the
applicable UCC.
     (iii) Seller owns and has good and marketable title to the Receivables,
Related Security and Collections, free and clear of any Adverse Claim, claim or
encumbrance of any Person.
     (iv) Seller has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Receivables, Related Security and Collections granted to the
Collateral Agent (on behalf of the Purchasers) hereunder.
     (v) Other than the security interest granted to the Collateral Agent (for
the benefit of the Purchasers) pursuant to this Agreement, Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables, Related Security or Collections. Seller has not
authorized the filing of and is not aware of any financing statements against
Seller that include a description of collateral covering the Receivables,
Related Security or Collections other than any financing statement relating to
the security interest granted to the Collateral Agent (for the benefit of the
Purchasers) hereunder or that has been terminated. Seller is not aware of any
judgment or tax lien filings against Seller.
     (k) Places of Business. The principal places of business and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the addresses listed on Exhibit III or such other
locations of which the Collateral Agent has been notified in accordance with
Section 6.2(a) in jurisdictions where all action required by Section 12.4(a) has
been taken and completed. Each Seller Party’s Federal Employer Identification
Number is correctly set forth on Exhibit III. Each Seller Party is organized
solely under the laws of the State of Delaware.
     (l) Collections. The conditions and requirements set forth in
Section 6.1(j) and Section 7.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV (as such
Exhibit IV may be amended or supplemented from time to time by either Seller
Party by delivery of a new Exhibit IV to the Collateral Agent and the Managing
Agents).
     (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that, since March 31, 2010, no event has occurred with respect to the
initial Servicer that would have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under this
Agreement and (ii) Seller represents and warrants that since March 31, 2010, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under this Agreement or (C) the collectibility of the
Receivables generally or any material portion of the Receivables; provided, that
with respect to each of clause (i) and clause (ii), the insolvency of, or any
other event with respect to, any Obligor or Obligors which results in the
Eligible Receivables from such Obligor or Obligors ceasing to be Eligible
Receivables shall not be deemed to have a Material Adverse Effect so long as
(x) immediately after giving effect to such insolvency or event, as applicable,
the Net Receivables Balance less the Aggregate Reserves equals or exceeds the
Aggregate Capital, and (y) such insolvency or event, as applicable, does not
materially adversely affect the ability of the initial Servicer to perform its
obligations and duties under this Agreement.

9



--------------------------------------------------------------------------------



 



     (n) Names. In the past five (5) years, Seller has not used any corporate
names, trade names or assumed names other than the name in which it has executed
this Agreement.
     (o) Ownership of Seller. CGSF owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Seller.
     (p) Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
     (q) Compliance with Law. Such Seller Party has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
     (r) Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which the Collateral Agent has been notified in accordance with
Section 6.1(a)(vii).
     (s) Payments to CGSF and Originator. With respect to each Receivable
transferred to CGSF under the Tier One Receivables Sale Agreement, CGSF has
given reasonably equivalent value to the Originator in consideration therefor
and with respect to each Receivable transferred to Seller under the Tier Two
Receivables Sale Agreement, Seller has given reasonably equivalent value to CGSF
in consideration therefor, and no such transfer has been made for or on account
of an antecedent debt.
     (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
     (u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under each
Receivables Sale Agreement was an Eligible Receivable on such purchase date.
     (v) Net Receivables Balance. Each Seller Party has determined that,
immediately after giving effect to each purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.
     (w) Compliance with Representations. On and as of the date of each purchase
of a Purchaser Interest hereunder and the date of each Reinvestment hereunder,
each Seller Party hereby represents and warrants that all of the other
representations and warranties made by it set forth in this Section 4.1 are

10



--------------------------------------------------------------------------------



 



true and correct on and as of the date of such purchase or Reinvestment (and
after giving effect to such purchase or Reinvestment) as though made on and as
of each such date (except where such representation or warranty relates to an
earlier date, in which case as of such earlier date).
     Section 4.2 Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to the Collateral Agent, the
Managing Agents and the Conduit Purchasers that:
     (a) Existence and Power. Such Committed Purchaser is a corporation, limited
liability company or a banking association duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation or
organization, and has all company power to perform its obligations hereunder.
     (b) No Conflict. The execution and delivery by such Committed Purchaser of
this Agreement and the performance of its obligations hereunder are within its
company powers, have been duly authorized by all necessary company action, do
not contravene or violate (i) its certificate or articles of incorporation,
formation or association or by-laws or limited liability company agreement,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on its assets. This Agreement has
been duly authorized, executed and delivered by such Committed Purchaser.
     (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder.
     (d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
ARTICLE V
CONDITIONS OF PURCHASES
     Section 5.1 Conditions Precedent to the Effectiveness of this Agreement.
This Agreement shall become effective as of the date hereof upon satisfaction of
each of the following conditions precedent on or prior to the Effective Date:
     (a) The Collateral Agent shall have received fully executed copies of each
of the documents and other items listed on Schedule C hereto in form and
substance acceptable to the Collateral Agent and each Managing Agent;
     (b) Each of the representations and warranties set forth in Section 4.1
shall be true and correct on and as of the Effective Date as though made on and
as of such date (except where such representation or warranty relates to an
earlier date, in which case as of such earlier date);
     (c) Each of the representations and warranties set forth in the Tier-One
Receivables Sale Agreement and Tier-Two Receivables Sale Agreement shall be true
and correct on and as of the Effective

11



--------------------------------------------------------------------------------



 



Date as though made on and as of such date (except where such representation or
warranty relates to an earlier date, in which case as of such earlier date);
     (d) No Amortization Event or Potential Amortization Event shall have
occurred and be continuing and the Amortization Date shall not have occurred;
     (e) The Collateral Agent and each Managing Agent shall have received all
fees and expenses required to be paid on the Effective Date pursuant to the
terms of this Agreement and the Fee Letter; and
     (f) Each of the Collateral Agent and each Managing Agent and each Purchaser
shall have received such other approvals and documents as it has reasonably
requested from the Seller or McKesson.
     Section 5.2 Conditions Precedent to All Purchases and Reinvestment. Each
purchase of a Purchaser Interest and each Reinvestment shall be subject to the
conditions precedent that (a) in the case of each such purchase or Reinvestment,
the Servicer shall have delivered to the Managing Agents on or prior to the date
of such purchase, in form and substance satisfactory to the Managing Agents, all
Monthly Reports, Weekly Reports and/or Daily Reports as and when due under
Section 7.5 and (ii) upon the Collateral Agent’s or any Managing Agent’s
request, the Servicer shall have delivered to the Managing Agents at least three
(3) days prior to such purchase or Reinvestment an interim Monthly Report
showing the amount of Eligible Receivables or such other form of report in form
and substance reasonably satisfactory to the Managing Agents showing adequate
information relating to the amount of Eligible Receivables; (b) the Facility
Termination Date shall not have occurred; (c) no Amortization Event or, with
respect to any Incremental Purchase, no Potential Amortization Event shall have
occurred; (d) the Originator and CGSF shall have marked their respective records
evidencing the Receivables in a manner satisfactory to the Collateral Agent, and
(e) the Collateral Agent shall have received such other approvals, opinions or
documents as it may reasonably request. With respect to each Incremental
Purchase and Reinvestment, as a condition to such Incremental Purchase or
Reinvestment, on the date of such purchase the Seller represents and warrants
that the representations and warranties set forth in Section 4.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment (and
after giving effect thereto) as though made on and as of such date (except where
such representation or warranty relates to an earlier date, in which case as of
such earlier date).
ARTICLE VI
COVENANTS
     Section 6.1 Affirmative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
     (a) Financial Reporting. Such Seller Party will maintain, for itself and
each of its Material Subsidiaries, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Collateral Agent and the Managing Agents:
          (i) Annual Reporting. Within ninety (90) days after the close of each
of its respective fiscal years, audited, unqualified financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for the Seller Parties on a consolidated basis for such
fiscal year certified in a manner acceptable to the Collateral Agent and the
Managing Agents by independent public accountants acceptable to the Collateral
Agent and the Managing Agents together with unaudited consolidating financial
statements for the Seller and CGSF; provided, that the Seller shall only to be
required to deliver financial statements for the Seller and CGSF to the extent
such statements are prepared.

12



--------------------------------------------------------------------------------



 



          (ii) Quarterly Reporting. Within sixty (60) days after the close of
the first three (3) quarterly periods of each of its respective fiscal years,
balance sheets of each of the Originator and the Servicer (if different from the
Originator), and, to the extent such financial statements are prepared, for CGSF
and the Seller, in each such case as at the close of each such period, together
with statements of income and retained earnings and, with respect to the
Originator only, a statement of cash flows for each such Person for the period
from the beginning of such fiscal year to the end of such quarter, in each case,
certified by an Authorized Officer.
          (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
          (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
          (v) Securities Exchange Commission Filings. Promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which such Seller Party or any of its Subsidiaries files
with the Securities and Exchange Commission.
          (vi) Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Collateral Agent, any Managing Agent or any Conduit,
copies of the same.
          (vii) Change in Credit and Collection Policy. At least thirty
(30) days prior to the effectiveness of any material change in or amendment to
the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice indicating such change or amendment.
          (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Collateral Agent or any Managing Agent may from time to time reasonably request
in order to protect the interests of the Collateral Agent, the Managing Agents,
and the Purchasers under or as contemplated by this Agreement. Any report,
statement or other material required to be delivered pursuant to this clause
(a) shall be deemed to have been furnished to the Collateral Agent and the
Managing Agents on the date that such report, statement or other material is
posted on the EDGAR system of the Securities and Exchange Commission or the
website of the Originator at www.mckesson.com.
     (b) Notices. Such Seller Party will notify the Collateral Agent and each
Managing Agent in writing of any of the following promptly upon learning of the
occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
          (i) Amortization Events or Potential Amortization Events. The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
          (ii) Judgment and Proceedings. (A) The entry of any judgment or decree
against (1) the Servicer or any of its respective Material Subsidiaries if the
amount of any such judgment or decree against the Servicer or one of its
Material Subsidiaries exceeds $25,000,000 after deducting (a) the

13



--------------------------------------------------------------------------------



 



amount with respect to which the Servicer or any such Material Subsidiary is
insured and with respect to which the insurer has assumed responsibility in
writing, and (b) the amount for which the Servicer or any such Material
Subsidiary is otherwise indemnified if the terms of such indemnification are
satisfactory to the Collateral Agent and the Managing Agents, or (2) Seller; or
(B) The institution of any litigation, arbitration proceeding or governmental
proceeding against CGSF and the Seller.
          (iii) Material Adverse Effect. The occurrence of any event or
condition that has, or could reasonably be expected to have, a Material Adverse
Effect.
          (iv) Receivables Sale Agreement Amortization Date. The occurrence of
the “Amortization Date” under either Receivables Sale Agreement.
          (v) Defaults Under Other Agreements. The occurrence of an event of
default, or event that, with the giving of notice or passage of time or both,
would result in an event of default, under any other financing arrangement
pursuant to which such Seller Party is a debtor or an obligor that is reasonably
likely to result in a Material Adverse Effect.
          (vi) Downgrade of the Originator. Any downgrade in the rating of any
Indebtedness of the Originator by S&P, Fitch or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
     (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.
     (d) Audits. Such Seller Party will furnish to the Collateral Agent and each
Managing Agent from time to time such information with respect to it and the
Receivables as the Collateral Agent or such Managing Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Collateral Agent or such Managing Agent upon reasonable
notice and at the sole cost of such Seller Party, permit the Collateral Agent or
such Managing Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts (subject to confidentiality restrictions in the relevant
Contracts) and, in each case, with any of the officers or employees of Seller or
the Servicer having knowledge of such matters; provided, however, that prior to
the Amortization Date, so long as no Amortization Event has occurred and is
continuing, the Collateral Agent, the Managing Agents and their respective
agents or representatives shall not, on a collective basis, conduct the
activities described in clauses (i) and (ii) above more frequently than one time
per year.
     (e) Keeping and Marking of Records and Books.
          (i) The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Receivables in the

14



--------------------------------------------------------------------------------



 



event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the identification of each new Receivable and all
Collections of and adjustments to each existing Receivable).
          (ii) Such Seller Party will on or prior to the date hereof, mark its
records and other books and records relating to the Purchaser Interests with a
legend, acceptable to the Collateral Agent, describing the Purchaser Interests.
     (f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract, except,
in each case, where the failure to so comply would not result in a Material
Adverse Effect. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of the Purchasers, the Collateral Agent, or the Managing Agents.
     (g) Performance and Enforcement of Receivables Sale Agreements. Seller
shall, and shall require the Originator and CGSF to, perform each of their
respective obligations and undertakings under and pursuant to each Receivables
Sale Agreement, as applicable, shall purchase Receivables thereunder in strict
compliance with the terms thereof and shall take all action necessary or
reasonably appropriate to enforce the rights and remedies accorded to Seller
under the Receivables Sale Agreements. Seller shall take all actions reasonably
necessary to perfect and enforce its rights and interests (and the rights and
interests of the Collateral Agent and the Purchasers as assignees of Seller)
under the Tier Two Receivables Sale Agreement (including its rights and
interests under the Tier One Receivables Sale Agreement, as assignee of CGSF) as
the Collateral Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Tier Two
Receivables Sale Agreement.
     (h) Ownership. Seller shall take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Tier Two Receivables Sale Agreement irrevocably in Seller,
free and clear of any Adverse Claims other than Adverse Claims in favor of the
Collateral Agent and the Purchasers (including, without limitation, the filing
of all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect Seller’s interest in such Receivables, Related Security (to the extent
covered by Article 9 of the UCC) and Collections and such other action to
perfect, protect or more fully evidence the interest of Seller therein as the
Collateral Agent may reasonably request), and (ii) establish and maintain, in
favor of the Collateral Agent, for the benefit of the Purchasers, a valid and
perfected first priority undivided percentage ownership interest (and/or a valid
and perfected first priority security interest) in all Receivables, Related
Security (to the extent covered by Article 9 of the UCC) and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Collateral Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Collateral
Agent’s (for the benefit of the Purchasers) interest in such Receivables,
Related Security (to the extent covered by Article 9 of the UCC) and Collections
and such other action to perfect, protect or more fully evidence the interest of
the Collateral Agent for the benefit of the Purchasers as the Collateral Agent
may reasonably request).
     (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from the Originator and
CGSF. Therefore, from and after the date of execution and delivery of

15



--------------------------------------------------------------------------------



 



this Agreement, Seller shall take all reasonable steps, including, without
limitation, all steps that the Collateral Agent, any Managing Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of the
Originator, CGSF and any Affiliates thereof and not just a division of the
Originator or CGSF. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller shall:
     (A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
the Originator or CGSF;
     (B) if applicable, compensate all employees, consultants and agents
directly, from Seller’s bank accounts, for services provided to Seller by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of Seller is also an employee, consultant or agent of the Originator or
CGSF, allocate the compensation of such employee, consultant or agent between
Seller and the Originator or CGSF, as applicable, on a basis that reflects the
services rendered to Seller and the Originator or CGSF, as applicable;
     (C) clearly identify its offices (by signage or otherwise) as its offices,
if any, and, if any such office is located in the offices of the Originator or
CGSF, Seller shall lease such office at a fair market rent;
     (D) if applicable, have separate stationery, invoices and checks in its own
name;
     (E) conduct all transactions with the Originator, CGSF and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer)strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges), if any,
for items shared between Seller and the Originator or CGSF on the basis of
actual use to the extent practicable, if any, and, to the extent such allocation
is not practicable, on a basis reasonably related to actual use;
     (F) at all times have a Board of Directors consisting of at least three
members, at least one member of which is an Independent Director;
     (G) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
     (H) maintain Seller’s books and records separate from those of the
Originator and CGSF and otherwise readily identifiable as its own assets rather
than assets of the Originator or CGSF;
     (I) prepare its financial statements, if any, separately from those of the
Originator and CGSF and ensure that any consolidated financial statements of the
Originator, CGSF or any Affiliate thereof that include Seller and that are filed
with the

16



--------------------------------------------------------------------------------



 



Securities and Exchange Commission or any other governmental agency have notes
stating to the effect that Seller is a separate corporate entity and that its
assets will be available to satisfy the claims of the creditors of Seller and of
no other Person;
     (J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
Originator or CGSF and only maintain bank accounts or other depository accounts
to which the Seller alone is the account party, into which the Seller alone
makes deposits and from which the Seller alone (or the Collateral Agent or
Managing Agents hereunder) has the power to make withdrawals;
     (K) pay all of Seller’s operating expenses, if any, from the Seller’s own
assets (except for certain payments by the Originator, CGSF or other Persons
pursuant to allocation arrangements that comply with the requirements of this
Section 6.1(i));
     (L) operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreements; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreements, to make payment to CGSF for the purchase of
Receivables from CGSF under the Tier Two Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
     (M) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 6.1(i) of this Agreement;
     (N) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreements, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify either Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under either Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Collateral Agent and each Managing Agent;
     (O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
     (P) maintain at all times the Required Capital Amount and refrain from
making any dividend, distribution, redemption of capital stock or payment of any

17



--------------------------------------------------------------------------------



 



subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
     (Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued on the date hereof by
Morrison & Foerster LLP as counsel for Seller and the Originator relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
     (j) Collections. Such Seller Party shall cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be, at all times,
subject to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to Receivables are remitted directly to Seller
or any Affiliate of Seller, Seller shall remit (or shall cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof and, at all times
prior to such remittance, Seller shall itself hold or, if applicable, shall
cause such payments to be held in trust for the exclusive benefit of the
Collateral Agent, the Managing Agents and the Purchasers. Seller shall maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Collateral Agent as contemplated by this Agreement.
     (k) Taxes. Such Seller Party shall file all tax returns and reports
required by law to be filed by it and shall promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles shall have been set aside on its books.
     (l) Corporate Ownership. The Seller shall remain a wholly-owned, direct or
indirect Subsidiary of McKesson and CGSF.
     Section 6.2 Negative Covenants of the Seller Parties. Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
     (a) Name Change, Offices and Records. Such Seller Party will not make any
change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of books
and records unless, at least thirty (30) days prior to the effective date of any
such name change, change in type or jurisdiction of organization, or change in
location of its books and records such Seller Party notifies the Collateral
Agent and each Managing Agent thereof and (except with respect to a change of
location of books and records) delivers to the Collateral Agent (i) such
financing statements (Forms UCC-1 and UCC-3) as the Collateral Agent or any
Managing Agent may reasonably request to reflect such name change, change in
type or jurisdiction of organization, (ii) if the Collateral Agent, any Managing
Agent or any Purchaser shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to such Seller Party’s
valid existence and good standing and the perfection and priority of the
Collateral Agent’s ownership or security interest in the Receivables, the
Related Security and Collections and (iii) such other documents and instruments
as the Collateral Agent or any Managing Agent may reasonably request in
connection therewith and has taken all other steps to ensure that the Collateral
Agent, for the benefit of itself and the Purchasers, continues to have a first
priority, perfected ownership or security interest in the Receivables, the
Related Security related thereto and any Collections thereon.

18



--------------------------------------------------------------------------------



 



     (b) Change in Payment Instructions to Obligors. Except as may be required
by Collateral Agent pursuant to Section 7.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Collateral Agent shall have received (i) at least
ten (10) days before the proposed effective date therefor, written notice of
such addition, termination or change; provided, however, that the Servicer may
make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing
Collection Account, and (ii) at least ten (10) days before the proposed
effective date therefor (or such shorter prior period as may be agreed to by the
Collateral Agent in its sole discretion), with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box. In the
event of any change in any Lock-Box, Collection Bank or Collection Account in
accordance with this Section 6.2(b), such Seller Party shall deliver an updated
Exhibit IV to the Collateral Agent.
     (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables. Except as provided in
Section 7.2(d), the Servicer will not, and will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
     (d) Sales, Liens. Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Collateral Agent and the
Purchasers provided for herein), and Seller shall defend the right, title and
interest of the Collateral Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller, CGSF or the Originator. Seller shall not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any inventory the sale of which would give rise to a
Receivable.
     (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves for any
period of time greater than one (1) Business Day.
     (f) Amortization Date Determination. Seller shall not designate an
Amortization Date (as defined in either Receivables Sale Agreement), or send any
written notice to Originator or CGSF in respect thereof, without the prior
written consent of the Collateral Agent, except with respect to the occurrence
of such Amortization Date arising pursuant to Section 5.1(d) of either
Receivables Sale Agreement.
ARTICLE VII
ADMINISTRATION AND COLLECTION
     Section 7.1 Designation of Servicer.
     (a) The servicing, administration and collection of the Receivables shall
be conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 7.1. McKesson is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence and during the continuance of an

19



--------------------------------------------------------------------------------



 



Amortization Event, the Collateral Agent may at any time designate as Servicer
any Person to succeed McKesson or any successor Servicer.
     (b) Without the prior written consent of the Collateral Agent and the
Required Committed Purchasers, McKesson shall not be permitted to delegate any
of its duties or responsibilities as Servicer to any Person other than
(i) Seller or another Affiliate of McKesson and (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices. Seller shall not be permitted to further delegate to any
other Person any of the duties or responsibilities of the Servicer delegated to
it by McKesson. If at any time after the occurrence of an Amortization Event,
the Collateral Agent shall designate as Servicer any Person other than McKesson
or an Affiliate of McKesson, all duties and responsibilities theretofore
delegated by McKesson or another Affiliate of McKesson to Seller may, at the
discretion of the Collateral Agent, be terminated forthwith on notice given by
the Collateral Agent to McKesson and to Seller.
     (c) So long as the Servicer is McKesson or an Affiliate of McKesson,
(i) McKesson shall be and remain primarily liable to the Collateral Agent and
the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder; (ii) the Collateral Agent and the
Purchasers shall be entitled to deal exclusively with McKesson in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder; and (iii) the Collateral Agent and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
McKesson in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. McKesson, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.
     Section 7.2 Duties of Servicer.
     (a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
     (b) The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall cause a Collection
Account Agreement to be in effect at all times with respect to each Collection
Account. In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the
Collateral Agent delivers to any Collection Bank a Collection Notice pursuant to
Section 7.3, the Collateral Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a new depositary account specified
by the Collateral Agent and, at all times thereafter, Seller and the Servicer
shall not deposit or otherwise credit, and shall not permit any other Person to
deposit or otherwise credit to such new depositary account any cash or payment
item other than Collections.
     (c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II;
provided, that nothing in this sentence shall require the Servicer to segregate
Collections on a daily basis from its other funds. The Servicer shall, upon the
request of the Collateral Agent after the occurrence and during the continuance
of an Amortization Event, segregate, in a manner acceptable to the Collateral
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article

20



--------------------------------------------------------------------------------



 



II. If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Collateral Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
     (d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Collateral Agent or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Collateral Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
     (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Collateral
Agent after the occurrence and during the continuance of an Amortization Event
deliver or make available to the Collateral Agent all such Records, at a place
selected by the Collateral Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables.
After the occurrence and during the continuance of an Amortization Event, the
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.
     (f) Any payment by an Obligor in respect of any indebtedness owed by it to
the Originator, CGSF or Seller shall, except as reasonably identified by the
Servicer as not constituting a Collection, as otherwise specified by such
Obligor, as otherwise required by contract or law or unless otherwise instructed
by the Collateral Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
     Section 7.3 Collection Notices. The Collateral Agent is authorized at any
time after the occurrence and during the continuance of an Amortization Event to
date and to deliver to the Collection Banks the Collection Notices. Seller
hereby transfers to the Collateral Agent for the benefit of the Purchasers,
effective when the Collateral Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. After the occurrence and during the continuance of an
Amortization Event, Seller hereby authorizes the Collateral Agent, and agrees
that the Collateral Agent shall be entitled, to (i) endorse Seller’s name on
checks and other instruments representing Collections and (ii) take such action
as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Collateral Agent rather than Seller. Following the Amortization Date,
Seller hereby authorizes the Collateral Agent, and agrees that the Collateral
Agent shall be entitled, to enforce the Receivables, the related Contracts and
the Related Security.
     Section 7.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Collateral Agent and the Purchasers of
their rights hereunder shall not release the Servicer, the Originator, CGSF or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Purchasers shall have no obligation or
liability with

21



--------------------------------------------------------------------------------



 



respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.
     Section 7.5 Reports. The Servicer shall prepare and forward to each
Managing Agent (a) during a Level 1 Ratings Period, a Monthly Report on each
Monthly Reporting Date; (b) during a Level 2 Ratings Period, a Monthly Report on
each Monthly Reporting Date and a Weekly Report on each Weekly Reporting Date
and (c) during a Level 3 Ratings Period, a Monthly Report on each Monthly
Reporting Date and a Daily Report on each Business Day, in each case,
accompanied by, if the Collateral Agent or any Managing Agent shall request, a
listing by Obligor of all Receivables together with an aging of such
Receivables; provided, that if an Amortization Event has occurred and is
continuing, the Servicer shall prepare and forward Monthly Reports, Weekly
Reports and Daily Reports to each Managing Agent at such times as each Managing
Agent shall request.
     Section 7.6 Servicing Fees. In consideration of McKesson’s agreement to act
as Servicer hereunder, the Purchasers hereby agree that, so long as McKesson
shall continue to perform as Servicer hereunder, the Seller shall pay over to
McKesson on each Monthly Settlement Date, in accordance with the priority of
payments set forth in Article II, a fee (the “Servicing Fee”) equal to (i) one
percent (1%) of the average daily Net Receivables Balance during the preceding
Collection Period, times (ii) 1/12, as compensation for its servicing
activities.
     Section 7.7 Financial Covenant. McKesson agrees that it will, as of the end
of each calendar month, maintain a ratio of Total Debt to Total Capitalization
of not greater than 0.565 to 1.00.
ARTICLE VIII
AMORTIZATION EVENTS
     Section 8.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
     (a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due and, for any such payment or deposit which is not in respect
of Capital, such failure continues for one (1) Business Day, or (ii) to perform
or observe any term, covenant or agreement hereunder (other than as referred to
in clause (i) of this paragraph (a)) and such failure shall continue for five
(5) consecutive Business Days after the earlier of written notice from the
Collateral Agent or any Managing Agent or Purchaser or actual knowledge on the
part of such Seller Party of such failure.
     (b) Any representation or warranty made by any Seller Party in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made.
     (c) (i) Failure of Seller to pay any Indebtedness when due; (ii) failure of
any other Seller Party or any Subsidiary thereof to pay Indebtedness when due in
excess of $25,000,000 and such failure continues after the applicable grace or
notice period, if any, specified in the relevant document evidencing or
governing such Indebtedness on the date of such failure; or (iii) the default by
any Seller Party or any Subsidiary thereof in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of any Seller
Party shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the date of maturity thereof.

22



--------------------------------------------------------------------------------



 



     (d) (i) Any Seller Party or any of its Material Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Seller Party or any of its Material Subsidiaries seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, and, with respect to a Seller Party or any of its Material
Subsidiaries other than the Seller, such proceeding instituted against any
Seller Party or any of its Material Subsidiaries shall not be stayed, released,
vacated or fully bonded within sixty (60) days after commencement, filing or
levy or (ii) any Seller Party or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth in clause (i) above
in this subsection (d).
     (e) The aggregate Purchaser Interests shall exceed 100% and shall continue
as such until the earlier of (i) one Business Day following the date any Seller
Party has actual knowledge thereof and (ii) the next Settlement Date.
     (f) As at the end of any calendar month, the Delinquency Ratio shall exceed
1.75%, or the Loss-to-Balance Ratio shall exceed 1.50%, or the Receivables
Dilution Ratio shall exceed 10.00%.
     (g) A Change of Control shall occur with respect to any Seller Party.
     (h) One or more final judgments for the payment of money shall be entered
against Seller or one or more final judgments for the payment of money in excess
of $25,000,000 shall be entered against any other Seller Party on claims not
covered by insurance or as to which the insurance carrier has denied its
responsibility, and such judgment shall continue unsatisfied and in effect for
fifteen (15) consecutive days without a stay of execution;
     (i) (i) Any “Amortization Event” or the “Amortization Date” shall occur
under either Receivables Sale Agreement, (ii) the Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to CGSF under the Tier One
Receivables Sale Agreement, or (iii) CGSF shall for any reason cease to
transfer, or cease to have legal capacity to transfer, or otherwise be incapable
of transferring Receivables to Seller under the Tier Two Receivables Sale
Agreement.
     (j) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor on
Receivables constituting a material portion of the Receivables shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Collateral Agent for the benefit of the Purchasers shall
cease to have a valid and perfected first priority security interest in the
Receivables, the Related Security and the Collections with respect thereto and
the Collection Accounts.
     Section 8.2 Remedies.
     (a) Upon the occurrence and during the continuation of an Amortization
Event, the Collateral Agent may with the consent of, and shall, upon the
direction of, any Managing Agent, take any of the following actions (with
written notice to the Seller): (i) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 8.1(d), or of an actual or deemed entry
of an

23



--------------------------------------------------------------------------------



 



order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (ii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iii) replace the Person then acting as Servicer and
(iv) deliver the Collection Notices to the Collection Banks.
     (b) Upon the occurrence of the Amortization Date, the Collateral Agent may
with the consent of, and shall, upon the direction of, any Managing Agent (with
written notice to the Seller) notify Obligors of the Purchasers’ interest in the
Receivables.
The aforementioned rights and remedies shall be in addition to all other rights
and remedies of the Collateral Agent and the Purchasers available under this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
ARTICLE IX
INDEMNIFICATION
     Section 9.1 Indemnities by the Seller Parties. (a) Without limiting any
other rights that the Collateral Agent, any Managing Agent or any Purchaser may
have hereunder or under applicable law, (A) Seller hereby agrees to indemnify
the Collateral Agent, the Managing Agents and each Purchaser and their
respective assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the Collateral
Agent, the Managing Agents or such Purchaser) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
each Indemnified Party for Indemnified Amounts awarded against or incurred by
any of them arising out of any breach by the Servicer (whether in its capacity
as Servicer or in its capacity as Originator) of a representation, warranty,
covenant or obligation made by the Servicer hereunder or under any other
Transaction Document excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):
     (w) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (x) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or financial inability to pay of the related Obligor;
     (y) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or
     (z) any claim by any Indemnified Party against another Indemnified Party;

24



--------------------------------------------------------------------------------



 



provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.
     Without limiting the generality of the foregoing indemnification, Seller
shall indemnify the Collateral Agent, the Managing Agent and the Purchasers for
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, subject to clause (x) in the preceding paragraph, but
otherwise regardless of whether reimbursement therefor would constitute recourse
to Seller or the Servicer) relating to or resulting from:
          (i) any representation or warranty made by any Seller Party, CGSF or
the Originator (or any officers of any such Person) under or in connection with
this Agreement, any other Transaction Document or any other information or
report delivered by any such Person pursuant hereto or thereto, which shall have
been false or incorrect when made or deemed made;
          (ii) the failure by any Seller, the Servicer, CGSF or the Originator
to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of the Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;
          (iii) any failure of Seller, the Servicer, CGSF or the Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
          (iv) any products liability, personal injury, damage or similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract;
          (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
          (vi) the commingling of Collections of Receivables at any time with
other funds;
          (vii) any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of a purchase, the ownership of the
Purchaser Interests or any other investigation, litigation or proceeding
relating to Seller, the Servicer, CGSF or the Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
          (viii) any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
          (ix) any Amortization Event described in Section 8.1(d);
          (x) any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from CGSF

25



--------------------------------------------------------------------------------



 



and the Originator, free and clear of any Adverse Claim (other than as created
hereunder); or any failure of Seller to give reasonably equivalent value to CGSF
under the Tier Two Receivables Sale Agreement or any failure of CGSF to give
reasonably equivalent value to the Originator under the Tier One Receivables
Sale Agreement in consideration of the transfer by CGSF or the Originator,
respectively, of any Receivable, or any attempt by any Person to void such
transfer under statutory provisions or common law or equitable action;
          (xi) any failure to vest and maintain vested in the Collateral Agent
and the Purchasers, or to transfer to the Collateral Agent and the Purchasers,
legal and equitable title to, and ownership of, a first priority undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim;
          (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
          (xiii) any action or omission by any Seller Party which reduces or
impairs the rights of the Collateral Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable; and
          (xiv) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action.
     (b) Notwithstanding anything to the contrary in this Agreement, solely for
the purposes of determining Indemnified Amounts owing under this Section 9.1,
any representation, warranty or covenant qualified by materiality or the
occurrence of a Material Adverse Effect shall not be so qualified.
     Section 9.2 Increased Cost and Reduced Return.
     (a) If any Regulatory Change, except for changes in the rate of tax on the
overall net income of a Funding Source or taxes excluded by Section 9.1,
(i) subjects any Funding Source to any charge or withholding on or with respect
to this Agreement or any other Funding Agreement or a Funding Source’s
obligations under this Agreement or any other Funding Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Funding Source of any amounts payable under this Agreement or any other Funding
Agreement or (ii) imposes, modifies or deems applicable any reserve, assessment,
fee, tax, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or liabilities of a Funding
Source, or credit extended by a Funding Source pursuant to this Agreement or any
other Funding Agreement (except the reserve requirement reflected in the LIBO
Rate) or (iii) imposes any other condition affecting this Agreement or any
Funding Agreement and the result of any of the foregoing is to increase the cost
to a Funding Source of performing its obligations under this Agreement or any
other Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under this Agreement or any other
Funding Agreement, or to reduce the amount of any sum received or receivable by
a Funding Source under this Agreement or any other Funding Agreement, or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it then, within forty five (45) days following
demand therefor by the Collateral Agent or the relevant Managing Agent, Seller
shall pay (without duplication of any amounts payable as described in
Section 9.5), as set forth in Section 9.2(b), such amounts charged to such
Funding Source or such amounts to otherwise compensate such Funding Source

26



--------------------------------------------------------------------------------



 



for such increased cost or such reduction; provided, that (x) Seller shall only
be liable for amounts in respect of increased costs or reduced returns for the
period of up to ninety (90) days prior to the date on which such demand was
made, (y) such Funding Source shall have applied consistent return metrics to
other similarly situated borrowers or obligors (after consideration of facility
pricing, structure, usage patterns, capital treatment and relationship) with
respect to such increased costs or reduced returns and (z) to the extent that
any Funding Agreement described in this Section 9.2(a) covers facilities in
addition to this Agreement, each Conduit Purchaser or Funding Source, as the
case may be, shall allocate the liability for any such increased costs or
reductions among Seller and other Persons with whom such Conduit Purchaser or
Funding Source, as the case may be, has entered into agreements to purchase
interests in or finance receivables and other financial assets (“Other
Customers”), and Seller shall not be liable for any such increased costs or
reductions that are attributable to any Other Customer. The term “Regulatory
Change” shall mean (i) the adoption after the date hereof of any applicable law,
rule or regulation (including any applicable law, rule or regulation regarding
capital adequacy), or any change therein, by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, after the date hereof, (ii) any change after the date hereof in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) issued after the date hereof by any such authority, central bank
or comparable agency, or (iii) the compliance, whether commenced prior to or
after the date hereof, by any Funding Source with the final rule titled
Risk-Based Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance:
Regulatory Capital; Impact of Modifications to Generally Accepted Accounting
Principles; Consolidation of Asset-Backed Commercial Paper Programs; and Other
Related Issues, adopted by the United States bank regulatory agencies on
December 15, 2009, or any rules or regulations promulgated in connection
therewith by any such agency.
     (b) A certificate of the applicable Funding Source (or its related Managing
Agent on its behalf) claiming compensation under Section 9.2(a) shall be sent to
Seller and shall be conclusive absent manifest error; provided that such
certificate (i) sets forth in reasonable detail the amount or amounts payable to
such Funding Source pursuant to paragraph (a) of this Section 9.2, (ii) explains
the methodology used to determine such amount and (iii) states that such amount
is consistent with return metrics applied in determining amounts that such
Funding Source has required other similarly situated borrowers or obligors
(after consideration of facility pricing, structure, usage patterns, capital
treatment and relationship) to pay with respect to such increased costs or
reduced returns. The Seller shall pay such Funding Source (or its related
Managing Agent on its behalf) the amount as due on any such certificate on the
next Settlement Date following receipt of such notice.
     (c) Each Funding Source subject to any Regulatory Change giving rise to a
demand pursuant to Section 9.2(a) or any Consolidation Event giving rise to a
demand pursuant to Section 9.5, at the request of Seller, shall assign pursuant
to Section 11.1(b) all of its rights and obligations under this Agreement to
(i) another Funding Source in such Funding Source’s Purchaser Group, which is
not subject to a Regulatory Change or Consolidation Event, and the Conduit
Purchasers in such Purchaser Group shall consent to such assignment (provided
that such assignee meets the requirements of Section 11.1(b)), or (ii) another
financial institution selected by Seller and reasonably acceptable to Collateral
Agent.
     (d) If any Funding Source (A) has or anticipates having any claim for
compensation from the Seller pursuant to clause (iii) of the definition of
Regulatory Change appearing in paragraph (a) of this Section 9.2, and (B) such
Funding Source reasonably determines, following consultation with Seller, that
having the facility evidenced by this Agreement publicly rated by two credit
rating agencies (or, if the applicable Funding Source or its related Managing
Agent reasonably determines, following consultation with Seller, that the rating
of a single credit rating agency is sufficient to achieve the same effect, by
one credit rating agency) would reduce the amount of such compensation by an
amount deemed by such

27



--------------------------------------------------------------------------------



 



Funding Source to be material, then, unless the facility evidenced by this
Agreement already has been publicly rated by one or more credit rating agencies,
such Funding Source (or its related Managing Agent) shall provide written notice
to the Seller and the Servicer that such Funding Source intends to request such
public rating(s) of this facility from two credit rating agencies (or one credit
rating agency, as applicable) selected by such Funding Source and acceptable to
the Seller in its sole discretion (the “Required Rating(s)”). The Seller and the
Servicer agree that they shall cooperate with such Funding Source’s efforts to
obtain the Required Rating(s), and shall use commercially reasonable efforts to
provide the applicable credit rating agencies (or credit rating agency, as
applicable), either directly or through distribution to the Collateral Agent or
such Funding Source (or its related Managing Agent), any information (subject to
the agreement of each applicable credit rating agency to maintain the
confidentiality of any information so provided which relates to any Obligor)
requested by such credit rating agencies (or credit rating agency, as
applicable) for purposes of providing and monitoring the Required Rating(s);
provided that neither failure to obtain the Required Rating(s) nor failure to
have the facility rated (to the extent that Seller has acted in good faith to
attempt to obtain such rating) shall constitute an Event of Default or early
amortization event. The requesting Funding Source shall pay the initial fees
payable to the credit rating agencies (or credit rating agency, as applicable)
for providing the rating(s) and Seller shall pay all ongoing fees payable to the
credit rating agencies (or credit rating agency, as applicable) for their
continued monitoring of the rating(s). Nothing in this Section 9.2(d) shall
preclude any Funding Source from demanding compensation from the Seller pursuant
to Section 9.2(a) hereof at any time and without regard to whether the Required
Rating(s) shall have been obtained, or shall require any Funding Source to
obtain any ratings on the facility evidenced by this Agreement prior to
demanding any such compensation from the Seller; provided, however, in demanding
such compensation the applicable Funding Source shall take into account and give
effect to any reduction in amounts payable under Section 9.2(a) due to the
Required Rating(s) having been obtained.
     Section 9.3 Other Costs and Expenses. Seller shall pay to the Collateral
Agent, the Managing Agents and the Conduit Purchasers on demand all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, all
rating agency fees, costs and expenses incurred by any Conduit Purchaser or
Managing Agent, the cost of the Conduit Purchasers’ auditors auditing the books,
records and procedures of Seller, reasonable fees and out-of-pocket expenses of
legal counsel for the Conduit Purchasers, the Managing Agents and the Collateral
Agent (which such counsel may be employees of the Conduit Purchasers, the
Managing Agents or the Collateral Agent) with respect thereto and with respect
to advising the Conduit Purchasers, the Managing Agents and the Collateral Agent
as to their respective rights and remedies under this Agreement. Seller shall
pay to the Collateral Agent or the relevant Managing Agent, within ten (10) days
following demand therefor, any and all costs and expenses of the Collateral
Agent, the Managing Agents and the Purchasers, if any, including reasonable
counsel fees and expenses in connection with the enforcement of this Agreement
and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.
     Section 9.4 Withholding Tax Exemption.
     (a) At least five (5) Business Days prior to the first date on which any
amount is payable hereunder for the account of any Purchaser, each Purchaser
that is not a “United States person” for United States federal income tax
purposes agrees that it will deliver to each of Seller and the related Purchaser
Group Managing Agent two duly completed and originally executed copies of United
States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY with all necessary
attachments or applicable successor forms, certifying in each case that such
Purchaser is entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes. Each such

28



--------------------------------------------------------------------------------



 



Purchaser further undertakes to deliver to each of Seller and the related
Managing Agent two additional copies of such form (or a successor form) on or
before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Seller or the related Managing Agent, in each case
certifying that such Purchaser is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, unless any change in any treaty, law or regulation has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which prevents such Purchaser from duly
completing and delivering any such form with respect to it and such Purchaser
advises Seller and the related Managing Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.
     (b) Each Purchaser that is not a “United States person” for U.S. federal
income tax purposes agrees to indemnify and hold Seller, the Managing Agents and
the Collateral Agent harmless in respect of any loss, cost or expense incurred
by Seller, any Managing Agent or the Collateral Agent as a result of, and agrees
that, notwithstanding any other provision hereof, payments hereunder to such
Purchaser may be subject to deduction or withholding without indemnification by
Seller for any United States federal income taxes, penalties, interest and other
costs and losses incurred or payable by Seller, any Managing Agent or the
Collateral Agent as a result of, (i) such Purchaser’s failure to submit any form
that is required pursuant to this Section 9.4 or (ii) Seller’s, any Managing
Agent’s or the Collateral Agent’s reliance on any form that such Purchaser has
provided pursuant to this Section 9.4 that is determined to be inaccurate in any
material respect.
     Section 9.5 Accounting Based Consolidation Event. Upon demand by the
related Managing Agent, Seller shall pay to such Managing Agent, for the benefit
of the relevant Affected Entity, such amounts (without duplication of any
amounts payable as described in Section 9.2 above) as such Affected Entity
reasonably determines will compensate or reimburse such Affected Entity for any
(i) fee, expense or increased cost charged to, incurred or otherwise suffered by
such Affected Entity, (ii) reduction in the rate of return on such Affected
Entity’s capital or reduction in the amount of any sum received or receivable by
such Affected Entity or (iii) internal capital charge or other imputed cost, in
each case, as determined by such Affected Entity to be allocable to Seller or
the transactions contemplated in this Agreement, in each case resulting from or
in connection with the following (which shall constitute a “Consolidation
Event”): the consolidation, for financial and/or regulatory accounting purposes,
of all or any portion of the assets and liabilities of any Conduit Purchaser
that are subject to this Agreement or any other Transaction Document with all or
any portion of the assets and liabilities of an Affected Entity; provided,
however, that (A) the amounts paid by the Seller to any Affected Entity under
this Section 9.5 for any Accrual Period shall not exceed an amount equal to
(x) the total Capital of such Affected Entity during such Accrual Period
multiplied by (y) the Applicable Margin during such Accrual Period, (B) in no
event may any Affected Entity (or the applicable Managing Agent on its behalf)
claim or receive reimbursement or compensation for amounts under this
Section 9.5 which were charged to, incurred or otherwise suffered by such
Affected Entity on or before the later of (x) May 19, 2010 and (y) the date that
is more than ninety (90) days prior to the date on which demand therefor was
made and (C) such Affected Entity shall have applied consistent return metrics
to other similarly situated borrowers or obligors (after consideration of
facility pricing, structure, usage patterns, capital treatment and relationship)
with respect to such fee, expense, increased cost, reduction, charge or other
imputed cost. Subject to the proviso in the preceding sentence, amounts under
this Section 9.5 may be demanded at any time without regard to the timing of
issuance of any financial statement by the Conduit Purchaser or by any Affected
Entity. A certificate of the Affected Entity claiming compensation under this
Section 9.5 shall be delivered to Seller and shall be conclusive absent manifest
error; provided that such certificate (i) sets forth in reasonable detail the
amount or amounts payable to such Affected Entity pursuant to this Section 9.5,
(ii) explains the manner in which such amount was determined and (iii) states
that the applicable Affected Entity has

29



--------------------------------------------------------------------------------



 



applied consistent return metrics to other similarly situated borrowers or
obligors (after consideration of facility pricing, structure, usage patterns,
capital treatment and relationship) with respect to the applicable fee, expense,
increased cost, reduction, charge or other imputed cost. The Seller shall pay
such Affected Entity the amount as due on any such certificate on the next
Settlement Date following receipt of such notice. The term “Affected Entity”
shall mean (i) any Funding Source, (ii) any agent, administrator or manager of a
Conduit Purchaser, or (iii) any bank holding company in respect of any of the
foregoing.
ARTICLE X
THE AGENTS
     Section 10.1 Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan Chase to act as its agent hereunder and under each other
Transaction Document, and authorizes the Collateral Agent and its related
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Collateral Agent or such Managing Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. Neither the Collateral Agent nor
any Managing Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Collateral Agent or the Managing Agents shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Collateral Agent or the
Managing Agents. In performing their respective functions and duties hereunder
and under the other Transaction Documents, (i) the Collateral Agent shall act
solely as agent for the Purchasers, (ii) each Managing Agent shall act solely as
agent for the Conduit Purchasers and Committed Purchasers in the related
Purchaser Group and (iii) neither the Collateral Agent nor any Managing Agent
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any Seller Party or any of such Seller Party’s successors or
assigns. Neither the Collateral Agent nor any Managing Agent shall be required
to take any action that exposes the Collateral Agent or the Managing Agents to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Collateral
Agent and the Managing Agents hereunder shall terminate upon the indefeasible
payment in full of all Aggregate Unpaids. Each Purchaser hereby authorizes the
Collateral Agent and each Managing Agent, as applicable, to execute each of the
Uniform Commercial Code financing statements, this Agreement and such other
Transaction Documents as may require the Collateral Agent’s or a Managing
Agent’s signature on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).
     Section 10.2 Delegation of Duties. The Collateral Agent and the Managing
Agents may execute any of their respective duties under this Agreement and each
other Transaction Document by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Collateral Agent nor any Managing Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
     Section 10.3 Exculpatory Provisions. None of the Collateral Agent, the
Managing Agents or any of their respective directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers for any recitals, statements, representations or warranties made
by any Seller Party contained in this Agreement, any other Transaction Document
or any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity,

30



--------------------------------------------------------------------------------



 



effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article V, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. Neither the
Collateral Agent nor any Managing Agent shall be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties. Neither the Collateral Agent nor any Managing Agent shall
be deemed to have knowledge of any Amortization Event or Potential Amortization
Event unless the Collateral Agent or such Managing Agent, as applicable, has
received notice from Seller or a Purchaser.
     Section 10.4 Reliance by Agents. The Collateral Agent and the Managing
Agents shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to Seller), independent accountants and other experts selected by the
Collateral Agent or any Managing Agent. The Collateral Agent and the Managing
Agents shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Conduit Purchasers or the
Required Committed Purchasers or all of the Purchasers, as applicable, as they
deem appropriate and they shall first be indemnified to their satisfaction by
the Purchasers, provided that unless and until the Collateral Agent or any
Managing Agent shall have received such advice, the Collateral Agent or such
Managing Agent may take or refrain from taking any action, as the Collateral
Agent or such Managing Agent shall deem advisable and in the best interests of
the Purchasers. The Collateral Agent and the Managing Agents shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of the related Conduit Purchasers or the Required Committed Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.
     Section 10.5 Non-Reliance on Agents and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Collateral Agent, the Managing Agents or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Collateral Agent or any Managing Agent hereafter taken,
including, without limitation, any review of the affairs of any Seller Party,
shall be deemed to constitute any representation or warranty by the Collateral
Agent or such Managing Agent. Each Purchaser represents and warrants to the
Collateral Agent and the Managing Agents that it has and will, independently and
without reliance upon the Collateral Agent, any Managing Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
     Section 10.6 Reimbursement and Indemnification. The Committed Purchasers
agree to reimburse and indemnify the Collateral Agent and its respective
officers, directors, employees, representatives and agents ratably according to
their Pro Rata Shares, to the extent not paid or reimbursed by the Seller
Parties (i) for any amounts for which the Collateral Agent, acting in its
capacity as Collateral Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Collateral Agent, in
its capacity as Collateral Agent, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents. The Committed
Purchasers in each Purchaser Group agree to reimburse and indemnify the related
Managing Agent and its respective officers, directors, employees,
representatives and agents ratably according to their Commitments, to the

31



--------------------------------------------------------------------------------



 



extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which such Managing Agent, acting in its capacity as Managing Agent, is entitled
to reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by such Managing Agent, in its capacity as Managing Agent, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.
     Section 10.7 Agents in their Individual Capacities. The Collateral Agent,
each Managing Agent and each of its respective Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with Seller or
any Affiliate of Seller as though it were not the Collateral Agent or a Managing
Agent hereunder. With respect to the acquisition of Purchaser Interests pursuant
to this Agreement, the Collateral Agent and each Managing Agent shall have the
same rights and powers under this Agreement in its individual capacity as any
Purchaser and may exercise the same as though it were not the Collateral Agent
or a Managing Agent, and the terms “Committed Purchaser,” “Purchaser,”
“Committed Purchasers” and “Purchasers” shall include the Collateral Agent and
each Managing Agent in its individual capacity.
     Section 10.8 Successor Agent. The Collateral Agent and each Managing Agent
may, upon five (5) days’ notice to Seller and the Purchasers, and the Collateral
Agent or any Managing Agent will, upon the direction of all of the Purchasers
(other than such Collateral Agent or Managing Agent, in its individual capacity,
as applicable) resign as Collateral Agent or Managing Agent, as applicable. If
the Collateral Agent or a Managing Agent shall resign, then the Required
Committed Purchasers, in the case of the Collateral Agent, or the Committed
Purchasers of the related Purchaser Group, in the case of a Managing Agent
during such five-day period shall appoint from among the Committed Purchasers,
in the case of the Collateral Agent, or the Committed Purchasers of the related
Purchaser Group, in the case of a Managing Agent, a successor agent. If for any
reason no successor agent is appointed by the Required Committed Purchasers, in
the case of the Collateral Agent, or the Committed Purchasers of the related
Purchaser Group, in the case of a Managing Agent, during such five-day period,
then effective upon the termination of such five-day period, the Committed
Purchasers, in the case of the Collateral Agent, and the Committed Purchasers of
the related Purchaser Group, in the case of a Managing Agent, shall perform all
of the duties of the Collateral Agent or the applicable Managing Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Collateral Agent’s or
Managing Agent’s resignation hereunder as Collateral Agent or Managing Agent, as
applicable, the retiring Collateral Agent or Managing Agent shall be discharged
from its duties and obligations hereunder and under the other Transaction
Documents and the provisions of this Article X and Article IX shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Collateral Agent or Managing Agent under this Agreement and
under the other Transaction Documents.
ARTICLE XI
ASSIGNMENTS; PARTICIPATIONS
     Section 11.1 Assignments.
     (a) Seller and each Committed Purchaser hereby agree and consent to the
complete or partial assignment by each Conduit Purchaser of all or any portion
of its rights under, interest in, title to and obligations under this Agreement
(i) to the related Committed Purchasers pursuant to this Agreement or pursuant
to a Liquidity Agreement, (ii) to any other issuer of commercial paper notes
sponsored or administered by the Managing Agent of such Conduit’s Purchaser
Group and with a rating of at least A-1/P-1 or (iii) to any other Person;
provided that, prior to the occurrence of an Amortization Event, such Conduit
Purchaser may not make any such assignment pursuant to this clause (iii), except
in the event that

32



--------------------------------------------------------------------------------



 



the circumstances described in Section 11.1(c) occur, without the consent of
Seller (which consent shall not be unreasonably withheld or delayed), and upon
such assignment, such Conduit Purchaser shall be released from its obligations
so assigned. Further, Seller and each Committed Purchaser hereby agree that any
assignee of any Conduit Purchaser of this Agreement or all or any of the
Purchaser Interests of such Conduit Purchaser shall have all of the rights and
benefits under this Agreement as if the term “Conduit Purchaser” explicitly
referred to such party, and no such assignment shall in any way impair the
rights and benefits of such Conduit Purchaser hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.
     (b) Any Committed Purchaser may, at any time and from time to time, assign
to one or more Persons (“Purchasing Committed Purchasers”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit VII hereto (the
“Assignment Agreement”) executed by such Purchasing Committed Purchaser and such
selling Committed Purchaser. The consent of the Conduit Purchaser or Conduit
Purchasers in such Committed Purchaser’s Purchaser Group, if any, shall be
required prior to the effectiveness of any such assignment. The selling
Committed Purchaser will consult with the Seller regarding the suitability of
the Purchasing Committed Purchaser prior to the effectiveness of any assignment
pursuant to this Section 11.1(b) and, so long as the Seller’s response is not
unreasonably withheld or delayed, such Committed Purchaser will use commercially
reasonable efforts to accommodate the Seller’s preferences and, if the Seller
timely solicits a commitment from an eligible assignee on terms that are not
disadvantageous to the assigning Committed Purchaser, such Committed Purchaser
will accommodate the Seller’s request. Each assignee of a Committed Purchaser
which is a member of a Purchaser Group which has a Conduit Purchaser as a member
must have a short-term debt rating from S&P and Moody’s equal to or greater than
the ratings required in order to maintain the rating of the commercial paper
issued by the related Conduit Purchaser (the “Required Ratings”). Upon delivery
of the executed Assignment Agreement to the Collateral Agent, such selling
Committed Purchaser shall be released from its obligations hereunder to the
extent of such assignment. Thereafter the Purchasing Committed Purchaser shall
for all purposes be a Committed Purchaser party to this Agreement and shall have
all the rights and obligations of a Committed Purchaser under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Collateral Agent shall be required.
     (c) Each of the Committed Purchasers that is (i) not a Conduit Purchaser
and (ii) a member of a Purchaser Group that has a Conduit Purchaser as a member,
agrees that in the event that it shall cease to have the Required Ratings (an
“Affected Committed Purchaser”), such Affected Committed Purchaser shall be
obliged, at the request of the Conduit Purchasers in such Committed Purchaser’s
Purchaser Group or the applicable Managing Agent, to assign all of its rights
and obligations hereunder to (x) another Committed Purchaser or (y) another
funding entity nominated by such Managing Agent and acceptable to such affected
Conduit Purchasers, and willing to participate in this Agreement through the
Facility Termination Date in the place of such Affected Committed Purchaser;
provided, that the Affected Committed Purchaser receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such Committed
Purchaser’s Pro Rata Share of the Aggregate Capital and Yield owing to the
Committed Purchasers and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Committed Purchasers.
     Section 11.2 Participations. Any Committed Purchaser may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers or any other interest of such Committed
Purchaser hereunder. The selling Committed Purchaser will consult with the
Seller regarding the suitability of each Participant prior to the effectiveness
of any participation pursuant to this Section 11.2 and, so long as the Seller’s
response is not unreasonably withheld or delayed, such Committed Purchaser will
use commercially reasonable efforts to accommodate the Seller’s preferences,
and, if the

33



--------------------------------------------------------------------------------



 



Seller timely solicits a commitment from an eligible Participant on terms that
are not disadvantageous to the selling Committed Purchaser, such Committed
Purchaser will accommodate the Seller’s request. Notwithstanding any such sale
by a Committed Purchaser of a participating interest to a Participant, such
Committed Purchaser’s rights and obligations under this Agreement shall remain
unchanged, such Committed Purchaser shall remain solely responsible for the
performance of its obligations hereunder, and Seller, the Servicer, the Conduit
Purchasers, the Managing Agents and the Collateral Agent shall continue to deal
solely and directly with such Committed Purchaser in connection with such
Committed Purchaser’s rights and obligations under this Agreement. No
Participant shall have rights greater than those of the related Committed
Purchaser. Each Committed Purchaser agrees that any agreement between such
Committed Purchaser and any such Participant in respect of such participating
interest shall not restrict such Committed Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 11.1(b)(i).
     Section 11.3 Additional Purchaser Groups; Joinder by Conduit Purchaser.
     (a) Upon the Seller’s request, an additional Purchaser Group may be added
to this Agreement at any time by the execution and delivery of a joinder
agreement, substantially in the form set forth in Exhibit XI hereto (a “Joinder
Agreement”) by the members of such proposed additional Purchaser Group, the
Seller, the Servicer and the Collateral Agent, which execution and delivery
shall not be unreasonably refused by such parties. Upon the effective date of
such Joinder Agreement, (i) each Person specified therein as a “New Conduit
Purchaser” shall become a party hereto as a Conduit Purchaser, entitled to the
rights and subject to the obligations of a Conduit Purchaser hereunder,
(ii) each Person specified therein as a “New Committed Purchaser” shall become a
party hereto as a Committed Purchaser, entitled to the rights and subject to the
obligations of a Committed Purchaser hereunder, (iii) each Person specified
therein as a “New Managing Agent” shall become a party hereto as a Managing
Agent, entitled to the rights and subject to the obligations of a Managing Agent
hereunder and (iv) the Purchase Limit shall be increased, if appropriate, by an
amount which is equal to (x) the aggregate Commitments of the New Committed
Purchasers party to such Joinder Agreement. On or prior to the effective date of
such Joinder Agreement, the Seller, each new Purchaser and the new Managing
Agent shall enter into a Fee Letter for purposes of setting forth the fees
payable to the members of such Purchaser Group in connection with this
Agreement.
     (b) Any Purchaser Group may add a Conduit Purchaser member at any time by
the execution and delivery of a Joinder Agreement by such proposed Conduit
Purchaser, the other members of such Purchaser Group, the Seller, the Servicer
and the Collateral Agent, which execution and delivery shall not be unreasonably
refused by such parties. Upon the effective date of such Joinder Agreement, each
Person specified therein as a “New Conduit Purchaser” shall become a party
hereto as a Conduit Purchaser, entitled to the rights and subject to the
obligations of a Conduit Purchaser hereunder.
     Section 11.4 Extension of Facility Termination Date. The Seller may advise
any Managing Agent in writing of its desire to extend the Facility Termination
Date for an additional period not exceeding 364 days, provided such request is
made not more than 90 days prior to, and not less than 60 days prior to, the
then current Facility Termination Date. Each Managing Agent so advised by the
Seller shall promptly notify each Committed Purchaser in its related Purchaser
Group of any such request and each such Committed Purchaser shall notify its
related Managing Agent, the Collateral Agent and the Seller of its decision to
accept or decline the request for such extension no later than 30 days prior to
the then current Facility Termination Date (it being understood that each
Committed Purchaser may accept or decline such request in its sole discretion
and on such terms as it may elect, and the failure to so notify its Managing
Agent, the Collateral Agent and the Seller shall be deemed an election not to
extend by such Committed Purchaser). In the event that at least one Committed
Purchaser agrees to extend the Facility

34



--------------------------------------------------------------------------------



 



Termination Date, the Seller Parties, the Collateral Agent, the extending
Committed Purchasers and the applicable Managing Agent or Managing Agents shall
enter into such documents as such extending Committed Purchasers may deem
necessary or appropriate to reflect such extension, and all reasonable costs and
expenses incurred by such Committed Purchasers, the Managing Agents and the
Collateral Agent (including reasonable attorneys’ fees) shall be paid by the
Seller. In the event that any Committed Purchaser (a) declines the request to
extend the Facility Termination Date or (b) is in a Purchaser Group with respect
to which the Seller did not seek an extension of the Facility Termination Date
(each such Committed Purchaser being referred to herein as a “Non-Renewing
Committed Purchaser”), and, in the case of a Non-Renewing Committed Purchaser
described in clause (a), the Commitment of such Non-Renewing Committed Purchaser
is not assigned to another Person in accordance with the terms of this
Article XI prior to the then current Facility Termination Date, the Purchase
Limit shall be reduced by an amount equal to each such Non-Renewing Committed
Purchaser’s Commitment on the then current Facility Termination Date.
     Section 11.5 Terminating Committed Purchasers.
     (a) Any Affected Committed Purchaser or Non-Renewing Committed Purchaser
which has not assigned its rights and obligations hereunder if requested
pursuant to this Article XI shall be a “Terminating Committed Purchaser” for
purposes of this Agreement as of the then current Facility Termination Date (or,
in the case of any Affected Committed Purchaser, such earlier date as declared
by the Conduit Purchaser in such Affected Committed Purchaser’s Purchaser
Group). If an Amortization Event has occurred, and the Committed Purchasers in a
Purchaser Group have voted or otherwise determined to declare an Amortization
Date, but the Committed Purchasers in the other Purchaser Groups have voted or
otherwise determined not to declare an Amortization Date, then the Committed
Purchasers in such Purchaser Group (and each Conduit Purchaser in such Purchaser
Group that has any Capital outstanding at such time) may, upon written notice to
the Servicer, the Seller and the Collateral Agent, elect to become, and shall
become, Terminating Committed Purchasers effective on the date specified in such
notice, which shall be a date no less than three (3) Business Days after the
date such notice is received by the Servicer, the Seller and the Collateral
Agent.
     (b) Each Terminating Committed Purchaser shall be allocated, in accordance
with Section 2.2, a ratable portion of Collections according to its respective
Termination Percentage from the date of its becoming a Terminating Committed
Purchaser (the “Termination Date”) until such Terminating Committed Purchaser’s
Capital shall be paid in full. Each Terminating Committed Purchaser’s
Termination Percentage shall remain constant prior to the Amortization Date. On
and after the Amortization Date, each Termination Percentage shall be
disregarded, and each Terminating Committed Purchaser’s Capital shall be reduced
ratably with all Committed Purchasers in accordance with Section 2.3.
     (c) On the date any Committed Purchaser becomes a Terminating Committed
Purchaser, the Commitment of such Committed Purchaser shall terminate and the
Purchase Limit shall be reduced by an amount equal to such Committed Purchaser’s
Commitment. Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating Committed Purchaser (after application of Collections
thereto pursuant to Sections 2.2 and 2.4) all rights and obligations of such
terminating Committed Purchaser hereunder shall be terminated and such
terminating Committed Purchaser shall no longer be a “Committed Purchaser”
hereunder; provided, however, that the provisions of Article IX shall continue
in effect for its benefit with respect to Purchaser Interests or the Commitment
held by such Terminating Committed Purchaser prior to its termination as a
Committed Purchaser.

35



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.1 Waivers and Amendments.
     (a) No failure or delay on the part of the Collateral Agent, the Managing
Agents or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.
     (b) No provision of this Agreement may be amended, supplemented, modified
or waived except in writing in accordance with the provisions of this
Section 12.1(b). The Conduit Purchasers, Seller, the Servicer, the Managing
Agents and the Collateral Agent, at the direction of the Required Committed
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided, however, that no such modification or waiver shall:
          (i) without the consent of each affected Purchaser, (A) extend the
Facility Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield (or any component thereof), (C) reduce any fee payable to the Collateral
Agent or the Managing Agents for the benefit of the Purchasers, (D) except
pursuant to Article XI hereof, change the amount of the Capital of any
Purchaser, any Committed Purchaser’s Pro Rata Share (except as may be required
pursuant to a Conduit Purchaser’s Liquidity Agreement) or any Committed
Purchaser’s Commitment, (E) amend, modify or waive any provision of the
definition of Required Committed Purchasers or this Section 12.1(b), (F) consent
to or permit the assignment or transfer by Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Concentration
Limit,” “Defaulted Receivables,” “Default Proxy Ratio,” “Delinquency Ratio,”
“Delinquent Receivable,” “Discount and Servicing Fee Reserve,” “Dilution Horizon
Ratio,” “Dilution Reserve,” “Dilution Reserve Ratio,” “Dilution Ratio,”
“Eligible Receivable,” “Loss Horizon Ratio,” “Loss Reserve,” “Loss Reserve
Ratio,” “Loss-to-Balance Ratio,” or “Receivables Dilution Ratio” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
          (ii) without the written consent of any then Collateral Agent or
Managing Agent, amend, modify or waive any provision of this Agreement if the
effect thereof is to affect the rights or duties of such Collateral Agent or
Managing Agent, as applicable.
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, the Collateral Agent may, with the consent of Seller, amend this
Agreement solely to add additional Persons as Committed Purchasers hereunder and
(ii) the Collateral Agent, the Required Committed Purchasers and the Conduit
Purchasers may enter into amendments to modify any of the terms or provisions of
Article X, Article XI and Section 12.13 or any other provision of this Agreement
without the consent of Seller, provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 12.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers, the Managing Agents and the Collateral Agent.
     Section 12.2 Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic facsimile transmission or

36



--------------------------------------------------------------------------------



 



similar writing) and shall be given to the other parties hereto at their
respective addresses or facsimile numbers set forth below:
     If to the Seller:
CGSF Funding Corporation
One Post Street
San Francisco, California 94104
Fax: (415) 983-9369
     If to the Servicer:
McKesson Corporation
One Post Street
San Francisco, California 94104
Fax: (415) 983-9369
     If to the Collateral Agent:
JPMorgan Chase Bank, N.A.
Asset Backed Securities
10 South Dearborn Street
Suite IL1-0079
Chicago, IL 60670
Fax: (312) 732-4487
     If to any Managing Agent:
The address set forth on Schedule B hereto
     If to any Purchaser:
The address of the related Managing Agent set forth on Schedule B hereto
or, in each case, at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 12.2. Seller hereby authorizes the Collateral
Agent to effect purchases and Tranche Period and Discount Rate selections based
on telephonic notices made by any Person whom the Collateral Agent in good faith
believes to be acting on behalf of Seller. Seller agrees to deliver promptly to
the Collateral Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; however, the absence of such confirmation shall
not affect the validity of such notice. If the written confirmation differs from
the action taken by the Collateral Agent, the records of the Collateral Agent
shall govern absent manifest error.
     Section 12.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 9.2 or 9.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids

37



--------------------------------------------------------------------------------



 



held by the other Purchasers so that after such purchase each Purchaser will
hold its ratable proportion of such Aggregate Unpaids; provided that if all or
any portion of such excess amount is thereafter recovered from such Purchaser,
such purchase shall be rescinded and the purchase price restored to the extent
of such recovery, but without interest.
     Section 12.4 Protection of Ownership Interests of the Purchasers.
     (a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Collateral Agent may reasonably
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Collateral Agent or the Purchasers to exercise and enforce their
rights and remedies hereunder. At any time following the occurrence of the
Amortization Date resulting from an Amortization Event, the Collateral Agent
may, or the Collateral Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and after the occurrence and
during the continuance of an Amortization Event, may also direct that payments
of all amounts due or that become due under any or all Receivables be made
directly to the Collateral Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
     (b) If any Seller Party fails to perform any of its obligations hereunder,
the Collateral Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligation, and the Collateral Agent’s or
such Purchaser’s costs and expenses incurred in connection therewith shall be
payable by Seller as provided in Section 9.3. Each Seller Party irrevocably
authorizes the Collateral Agent at any time and from time to time in the sole
discretion of the Collateral Agent, and appoints the Collateral Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to execute on behalf
of Seller as debtor and to file financing statements necessary or desirable in
the Collateral Agent’s sole discretion to perfect and to maintain the perfection
and priority of the interest of the Purchasers in the Receivables and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as the Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Purchasers in the Receivables. This appointment is coupled with
an interest and is irrevocable.
     Section 12.5 Confidentiality.
     (a) Each Seller Party and each Purchaser shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential proprietary information with respect to the
Collateral Agent, the Managing Agent and the Conduit Purchasers and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).
     (b) The Collateral Agent, each Managing Agent and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of any material nonpublic information with respect to the Seller
Parties (the “Information”); provided, that each Seller Party hereby consents to
the disclosure of Information (i) to the Collateral Agent, the Managing Agents,
the Committed Purchasers or the Conduit Purchasers by each other and (ii) by the
Collateral Agent, any Managing Agent or any Purchaser to: (A) any prospective or
actual assignee or participant of any of them, provided, that

38



--------------------------------------------------------------------------------



 



each such Person has been informed of the confidential nature of such
Information and has agreed, pursuant to an agreement containing provisions
substantially similar to this Section, to keep such Information confidential,
(B) any rating agency then rating the Commercial Paper of any Conduit Purchaser,
(C) any Commercial Paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to a Conduit Purchaser or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
any Managing Agent or one of its Affiliates acts as the administrator,
administrative agent or collateral agent, provided, that each such Person has
been informed of the confidential nature of such Information and has agreed to
keep such Information confidential, (D) any officers, directors, employees,
outside accountants and attorneys of the Collateral Agent, any Managing Agent or
any Purchaser (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), or (E) pursuant to any law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law); provided, that to the extent permitted by applicable law or regulation,
each of the Collateral Agent, each Managing Agent and each Purchaser agrees to
notify the Seller Parties prior to (if reasonably practicable) or concurrently
with its disclosure of such Information pursuant to Section 12.5(b)(i)(A) or
Section 12.5(b)(i)(E) of this Agreement. Each of the Collateral Agent, each
Managing Agent and each Purchaser acknowledges that it has developed compliance
procedures regarding the use of material nonpublic information in accordance
with applicable law, including United States federal and state securities laws.
     Section 12.6 Bankruptcy Petition. Each of Seller, the Servicer, the
Collateral Agent, the Managing Agents and each Committed Purchaser hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of a Conduit
Purchaser, it will not institute against, or join any other Person in
instituting against, such Conduit Purchaser, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
     Section 12.7 Limitation of Liability; Limitation of Payment; No Recourse.
     (a) Notwithstanding any provisions contained in this Agreement or any other
Transaction Document to the contrary, no Conduit Purchaser shall be obligated to
pay any amount pursuant to this Agreement or any other Transaction Document
unless such Conduit Purchaser has excess cash flow from operations or has
received funds which may be used to make such payment and which funds or excess
cash flow are not required to repay any of such Conduit Purchaser’s Commercial
Paper when due. Any amount which any Conduit Purchaser does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim against
such Conduit Purchaser for any such insufficiency but shall continue to accrue.
Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11, United States Code (Bankruptcy)) of any such party
shall be subordinated to the payment in full of all obligations of such Conduit
Purchaser in respect of Commercial Paper. The agreements in this section shall
survive the termination of this Agreement and the other Transaction Documents.
     (b) Notwithstanding anything in this Agreement or any other Transaction
Document to the contrary, the obligations of each Conduit Purchaser under the
Transaction Documents are solely the corporate obligations of such Conduit
Purchaser. No recourse shall be had for any obligation or claim arising out of
or based upon any Transaction Document against any stockholder, employee,
officer, director, incorporator, trustee, grantor, noteholder, member, manager
or agent of such Conduit Purchaser. The agreements in this section shall survive
the termination of this Agreement and the other Transaction Documents.
     (c) Each party hereto acknowledges and agrees that JS Siloed Trust is a
Delaware statutory trust and that all obligations which JS Siloed Trust has or
may in the future have to any party to this

39



--------------------------------------------------------------------------------



 



Agreement are obligations and liabilities solely of the series of JS Siloed
Trust, as a Delaware statutory trust, as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del.Code § 3801 et seq., which
has been designated to hold the Purchaser Interests and related Obligations and
not of JS Siloed Trust generally or any other series of such trust and that any
such obligations and liabilities may be satisfied solely from the assets of the
series of such trust which has been designated to hold the Purchaser Interest
and related Obligations. No recourse shall be had for the payment of any amount
owing by JS Siloed Trust in respect of any obligation or claim arising out of or
based upon this Agreement against any Trustee or any employee, officer,
director, manager or authorized representative of any Trustee. For purposes of
this paragraph, the term “Trustee” shall mean and include any Person then acting
as a trustee for JS Siloed Trust (both in its individual capacity and in its
capacity as Trustee hereunder), including JPMorgan Chase Bank, N.A., as
administrative trustee, and all affiliates thereof and any employee, officer,
director, incorporator, shareholder or beneficial owner of any of them;
provided, however, that JS Siloed Trust shall not be considered to be an
affiliate of any Trustee for purposes of this clause (c).
     (d) Except with respect to any claim arising out of the willful misconduct
or gross negligence of the Conduit Purchasers, the Managing Agents, the
Collateral Agent, or any Committed Purchaser, no claim may be made by any Seller
Party or any other Person against any Conduit Purchaser, the Collateral Agent or
any Committed Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
     Section 12.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF NEW YORK EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE PURCHASERS’ SECURITY
INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW OF ANOTHER STATE, AS
REQUIRED BY THE LAWS OF THE STATE OF NEW YORK.
     Section 12.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH OF SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE COLLATERAL AGENT, THE MANAGING AGENTS OR ANY PURCHASER TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION TO THE EXTENT NECESSARY TO REALIZE ON THE INTERESTS OF THE
PURCHASERS AND THE COLLATERAL AGENT IN ANY RECEIVABLES, RELATED SECURITY OR
PROCEEDS THEREOF. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
COLLATERAL AGENT, ANY MANAGING AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY
SUCH PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR

40



--------------------------------------------------------------------------------



 



CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.
     Section 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
     Section 12.11 Integration; Binding Effect; Survival of Terms.
     (a) This Agreement and each other Transaction Document contain the final
and complete integration of all prior expressions by the parties hereto with
respect to the subject matter hereof and shall constitute the entire agreement
among the parties hereto with respect to the subject matter hereof superseding
all prior oral or written understandings.
     (b) This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article IV, (ii) the indemnification and payment provisions of Article IX, and
Sections 12.5 and 12.6 shall be continuing and shall survive any termination of
this Agreement.
     Section 12.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
     Section 12.13 Agent Roles.
     (a) JPMorgan Chase Roles. Each of the Committed Purchasers acknowledges
that JPMorgan Chase acts, or may in the future act, (i) as administrative agent
or administrative trustee for one or more of the Conduit Purchasers, (ii) as
Managing Agent for one or more of the Conduit Purchasers, (iii) as issuing and
paying agent for one or more Conduit Purchaser’s Commercial Paper, (iv) to
provide credit or liquidity enhancement for the timely payment for one or more
Conduit Purchaser’s Commercial Paper and (v) to provide other services from time
to time for some or all of the Purchasers (collectively, the “JPMorgan Chase
Roles”). Without limiting the generality of this Section 12.13(a), each
Committed Purchaser hereby acknowledges and consents to any and all JPMorgan
Chase Roles and agrees that in connection with any JPMorgan Chase Role, JPMorgan
Chase may take, or refrain from taking, any action that it, in its discretion,
deems appropriate, including, without limitation, in its role as administrative
agent or administrative trustee for the related Conduit Purchasers, and the
giving of notice of a mandatory purchase pursuant its Liquidity Agreement.

41



--------------------------------------------------------------------------------



 



     (b) Managing Agent Institution Roles. Each of the Committed Purchasers
acknowledges that each Committed Purchaser that serves as a Managing Agent
hereunder (a “Managing Agent Institution”) acts, or may in the future act,
(i) as Managing Agent for a Conduit Purchaser or Conduit Purchasers, (ii) as
issuing and paying agent for such Conduit Purchaser’s Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for such Conduit
Purchaser’s Commercial Paper and (iv) to provide other services from time to
time for some or all of the Purchasers (collectively, the “Managing Agent
Institution Roles”). Without limiting the generality of this Section 12.13(b),
each Committed Purchaser hereby acknowledges and consents to any and all
Managing Agent Institution Roles and agrees that in connection with any Managing
Agent Institution Role, the applicable Managing Agent Institution may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the
related Conduit Purchasers, if any, and the giving of notice to the Collateral
Agent or any Managing Agent of a mandatory purchase pursuant to its Liquidity
Agreement.
     Section 12.14 Characterization.
     (a) It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Collateral Agent for all representations, warranties and
covenants made by Seller pursuant to the terms of this Agreement, and (ii) such
sale does not constitute and is not intended to result in an assumption by any
Purchaser or the Collateral Agent or any assignee thereof of any obligation of
Seller, CGSF or the Originator or any other person arising in connection with
the Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller, CGSF or the Originator.
     (b) The Seller hereby grants to the Collateral Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Collection Account, all Related
Security, all other rights and payments relating to such Receivables, all of
Seller’s rights under the Receivables Sale Agreements and all proceeds of any
thereof to secure the prompt and complete payment of the Aggregate Unpaids.
After an Amortization Event, the Collateral Agent and the Purchasers shall have,
in addition to the rights and remedies that they may have under this Agreement,
all other rights and remedies provided to a secured creditor after default under
the UCC and other applicable law, which rights and remedies shall be cumulative.
The Seller represents and warrants that each remittance of Collections to the
Collateral Agent, any Managing Agent or any Purchaser hereunder has been (i) in
payment of a debt incurred in the ordinary course of its business or financial
affairs and (ii) made in the ordinary course of its business or financial
affairs.
     Section 12.15 Amendment and Restatement; Consent to Amendment of
Receivables Sale Agreements. This Agreement amends, restates and supersedes in
its entirety the Original RPA and shall not constitute a novation thereof. It is
the intent of each of the parties hereto that all references to the Original RPA
in any Transaction Document to which such party is a party and which becomes or
remains effective on or after the date hereof shall be deemed to mean and be
references to this Agreement. By its signature hereto, the Collateral Agent and
each Managing Agent consents to the terms of the Second Amended and Restated
Receivables Sale Agreement of even date herewith between McKesson Corporation,
as seller and California Golden State Finance Company, as buyer and the Second
Amended and Restated Receivables Sale Agreement of even date herewith between
California Golden State Finance Company, as seller and the Seller, as buyer.

42



--------------------------------------------------------------------------------



 



     Section 12.16 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller
or the Collateral Agent; provided that no such pledge or grant of a security
interest shall release a Committed Purchaser from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Committed
Purchaser as a party hereto.
     Section 12.17 USA PATRIOT Act. Each Committed Purchaser that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of each Seller Party and other information that will allow
such Committed Purchaser to identify each Seller Party in accordance with the
Act.

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

            CGSF FUNDING CORPORATION,
as the Seller
      By:   /s/ Nicholas Loiacono         Name:   Nicholas Loiacono       
Title:   President        McKESSON CORPORATION,
as the Servicer
      By:   /s/ Willie Bogan         Name:   Willie Bogan        Title:  
Secretary     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

1



--------------------------------------------------------------------------------



 



            JS SILOED TRUST,
as a Conduit Purchaser
      By:   JPMorgan Chase Bank, N.A., not in its         individual capacity
but solely as administrative        trustee              By:   /s/ John M. Kuhns
        Name:   John M. Kuhns        Title:   Executive Director        JPMORGAN
CHASE BANK, N.A.,
as a Committed Purchaser, a Managing Agent
and as Collateral Agent
      By:   /s/ John M. Kuhns         Name:   John M. Kuhns        Title:  
Executive Director     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent
      By:   /s/ Nina Austin         Name:   Nina Austin        Title:   Vice
President     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

3



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President        THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent
      By:   /s/ Darren Ward         Name:   Darren Ward        Title:  
Director     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

4



--------------------------------------------------------------------------------



 



            GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser
      By:   /s/ David V. DeAngelis         Name:   David V. DeAngelis       
Title:   Vice President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Managing Agent
      By:   /s/ Ichinari Matsui         Name:   Ichinari Matsui        Title:  
SVP & Group Head        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Purchaser
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

5



--------------------------------------------------------------------------------



 



            NIEUW AMSTERDAM RECEIVABLES
CORPORATION, as a Conduit Purchaser
      By:   /s/ Damian Perez         Name:   Damian Perez        Title:   Vice
President        COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH,
as a Committed Purchaser and a Managing Agent
      By:   /s/ Christopher Lew         Name:   Christopher Lew        Title:  
Vice President              By:   /s/Brett Delfino         Name:   Brett
Delfino        Title:   Executive Director     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

6



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC,
as a Conduit Purchaser
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn        Title:  
Vice President        PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent
      By:   /s/ William P. Falcon         Name:   William P. Falcon       
Title:   Vice President     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

7



--------------------------------------------------------------------------------



 



            BRYANT PARK FUNDING LLC,
as a Conduit Purchaser
      By:   /s/ Damian Perez         Name:   Damian Perez        Title:   Vice
President        HSBC SECURITIES (USA), INC.
as a Managing Agent
      By:   /s/ Thomas Carroll         Name:   Thomas Carroll        Title:  
Director        HSBC BANK USA, NATIONAL ASSOCIATION
as a Committed Purchaser
      By:   /s/ Jason Alexander Huck         Name:   Jason Alexander Huck       
Title:   Vice President Global Relationship Manager     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

8



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK,
as a Committed Purchaser and as Managing Agent
      By:   /s/ Andrew D. Jones         Name:   Andrew D. Jones        Title:  
Vice President     

Signature Page to Third Amended and
Restated Receivables Purchase Agreement

9



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
     “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
     “Adverse Claim” means a lien, security interest, charge or encumbrance, or
other right or claim in, of or on any Person’s assets or properties in favor of
any other Person (other than Permitted Liens).
     “Affected Committed Purchaser” has the meaning specified in
Section 11.1(c).
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
     “Aggregate Capital” means, at any time, the sum of all Capital of all
Purchaser Interests.
     “Aggregate Reduction” has the meaning specified in Section 1.3.
     “Aggregate Reserves” means, on any date of determination, the sum of the
Loss Reserve, the Discount and Servicing Fee Reserve and the Dilution Reserve.
     “Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Capital and all other unpaid Obligations (whether due or accrued) at such time.
     “Agreement” means this Third Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.
     “Amortization Date” means the earliest to occur of (i) the day on which any
of the conditions precedent set forth in Section 5.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 8.1(d), (iii) the Business Day specified in a written notice
from the Collateral Agent pursuant to Section 8.2 following the occurrence of
any other Amortization Event, and (iv) the date which is sixty (60) Business
Days after the Collateral Agent’s receipt of written notice from Seller that it
wishes to terminate the facility evidenced by this Agreement.
     “Amortization Event” has the meaning specified in Article VIII.
     “Applicable Margin” means, on any date and with respect to each funding
made at the LIBO Rate (x) by a Purchaser that is a member of a Bank Funding
Purchaser Group, the rate per annum set forth in the Fee Letter and (y) by a
Purchaser that is a member of a CP Funding Purchaser Group, 3.00% per annum.
     “Assignment Agreement” has the meaning set forth in Section 11.1(b).

I-1



--------------------------------------------------------------------------------



 



     “Authorized Officer” shall mean, with respect to any Seller Party, its
respective corporate controller, treasurer, assistant treasurer, vice
president-finance or chief financial officer and, in addition, in the case of
the Seller, its president so long as the president retains the duties of a
financial officer of the Seller.
     “Bank Funding Purchaser Group” means, each Purchaser Group listed on
Schedule A hereto as a “Bank Funding Purchaser Group”, or in any Assignment
Agreement or Joinder Agreement as a “Bank Funding Purchaser Group”, or which has
been designated in writing to the Seller and the Agent as a “Bank Funding
Purchaser Group” by the Managing Agent thereof with the written approval of the
Seller (which approval shall not be unreasonably withheld).
     “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall at all times be equal to the highest
of: (i) the Prime Rate plus 2.00%, (ii) the Federal Funds Rate plus 0.50% and
(iii) the LIBO Rate for a Tranche Period of one month plus 1.00%.
     “Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by the Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under Article XI or
terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) Yield that would have accrued during
the remainder of the Tranche Periods determined by the Collateral Agent or the
applicable Managing Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction or termination (or in respect of clause
(ii) above, the date such Aggregate Reduction was designated to occur pursuant
to the Reduction Notice) of the Capital of such Purchaser Interest if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over (B) the sum of (x) to the extent all or a portion
of such Capital is allocated to another Purchaser Interest, the amount of Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. All Broken Funding Costs shall be
due and payable hereunder upon demand.
     “Business Day” means any day on which banks are not authorized or required
to close in New York, New York, San Francisco, California or Chicago, Illinois
and The Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
     “Capital” of any Purchaser Interest means, at any time, (A) the Purchase
Price of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Collateral Agent which in each
case has been applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided, that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.
     “CGSF” means California Golden State Finance Company, a California
corporation.
     “Change of Control” means, (i) with respect to McKesson, the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934) of 51% or more of the outstanding
shares of voting stock of McKesson and (ii) with respect the Seller or CGSF,
McKesson’s

I-2



--------------------------------------------------------------------------------



 



failure to own, directly or indirectly, 100% of the issued and outstanding
capital stock of the applicable entity.
     “Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
     “Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV (as updated from time to time by
written notice to the Collateral Agent pursuant to Section 6.2(b)).
     “Collection Account Agreement” means an agreement substantially in the form
of Exhibit VI, or such other agreement in form and substance acceptable to the
Collateral Agent, among the Originator, Seller, the Collateral Agent and a
Collection Bank.
     “Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
     “Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Collateral Agent to a Collection Bank.
     “Collection Period” means each calendar month.
     “Collections” means, with respect to any Receivable, all cash collections
and other cash proceeds in respect of such Receivable, including, without
limitation, all yield, finance charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
     “Commercial Paper” means promissory notes of any Conduit Purchaser issued
by such Conduit Purchaser in the commercial paper market.
     “Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase its Pro Rata Share of Purchaser Interests from
(i) Seller and (ii) the Conduit Purchasers, such Pro Rata Share not to exceed,
in the aggregate, the amount set forth opposite such Committed Purchaser’s name
on Schedule A to this Agreement, as such amount may be modified in accordance
with the terms hereof.
     “Committed Purchaser” means, as to any Purchaser Group, each of the
financial institutions listed on Schedule A hereto as a “Committed Purchaser”
for such Purchaser Group, or in any Assignment Agreement or Joinder Agreement as
a “Committed Purchaser” for the applicable Purchaser Group, together with its
respective successors and permitted assigns.
     “Concentration Limit” means, at any time, for any Obligor, the maximum
amount of Receivables owned by the Seller which may be owing from such Obligor,
which at any time shall be equal to such Obligor’s Standard Concentration Limit
or Special Concentration Limit, as applicable by definition to such Obligor;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor.
     “Conduit Purchaser” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Conduit Purchaser” for such Purchaser Group,
or in any Assignment Agreement or Joinder Agreement as a “Conduit Purchaser” for
the applicable Purchaser Group, together with its respective successors and
permitted assigns. For purposes of this Agreement and each other Transaction
Document, the term “Conduit Purchaser” shall, as the context may require,
include and be a reference to (i) any

I-3



--------------------------------------------------------------------------------



 



Person that acquires or maintains, directly or indirectly, an interest in a
Purchaser Interest hereunder and/or (ii) any Person that issues promissory notes
in the commercial paper market to enable a Person described in clause (i) hereof
to acquire and maintain an interest in a Purchaser Interest hereunder that is
administered by the same Managing Agent as a Person described in clause
(i) hereof. As of the Effective Date, the “Conduit Purchaser” for the Purchaser
Group for which JPMorgan Chase acts as Managing Agent shall be JS Siloed Trust
and Jupiter.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
     “Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
     “CP Funding Purchaser Group” means, each Purchaser Group listed on
Schedule A hereto as a “CP Funding Purchaser Group”, or in any Assignment
Agreement or Joinder Agreement as a “CP Funding Purchaser Group”, or which has
been designated in writing to the Seller and the Agent as a “CP Funding
Purchaser Group” by the Managing Agent thereof with the written approval of the
Seller (which approval shall not be unreasonably withheld).
     “CP Rate” means, with respect to a Conduit Purchaser for any Tranche
Period, the per annum rate equivalent to the weighted average cost (as
determined by the related Managing Agent and which shall include commissions of
placement agents and dealers, incremental carrying costs incurred with respect
to Pooled Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any commercial paper program support
agreement) and any other costs associated with the issuance of Pooled Commercial
Paper) of or related to the issuance of Pooled Commercial Paper that are
allocated, in whole or in part, by such Conduit Purchaser or its Managing Agent
to fund or maintain its Purchaser Interests during such Tranche Period;
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Conduit Purchaser for such Purchaser Interest
for such Tranche Period, such Conduit Purchaser shall for such component use the
rate resulting from converting such discount rate to an interest-bearing
equivalent rate per annum.
     “Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.
     “Daily Report” means a report, in form and substance mutually acceptable to
the Seller and the Managing Agents (appropriately completed), furnished by the
Servicer to the Managing Agents on each Business Day pursuant to Section 7.5,
reflecting information for the second Business Day immediately preceding such
Business Day.
     “Debt Rating” means, with respect to any Person at any time, the then
current rating by S&P or Moody’s of such Person’s long-term public senior
unsecured unsubordinated non-credit enhanced debt.
     “Deemed Collections” means the aggregate of all amounts Seller shall have
been deemed to have received as a Collection of a Receivable. Seller shall be
deemed (i) to have received a Collection of a Receivable, to the extent of the
applicable reduction, if at any time the Outstanding Balance of any such

I-4



--------------------------------------------------------------------------------



 



Receivable is either (x) reduced as a result of any defective or rejected goods
or services, any discount or any adjustment or otherwise by Seller (other than
cash Collections on account of the Receivables) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) to have received a Collection in full of a Receivable if at any time any of
the representations or warranties in Article IV are no longer true with respect
to such Receivable.
     “Defaulted Receivable” means a Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 8.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) which, consistent with the Credit and Collection Policy,
would be written off Seller’s books as uncollectible, (iii) which has been
identified by Seller as uncollectible in accordance with the Credit and
Collection Policy or (iv) as to which any payment, or part thereof, remains
unpaid for ninety one (91) days or more from the original due date for such
payment.
     “Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2% above the Base Rate.
     “Default Proxy Ratio” means, as of the last day of any Collection Period, a
fraction (calculated as a percentage) equal to (i) the aggregate Outstanding
Balance of all Receivables (without duplication) which remain unpaid for more
than sixty (60) but less than ninety-one (91) or more days from the original due
date at any time during the Collection Period then ending plus the aggregate
Outstanding Balance of all Receivables (without duplication) which, consistent
with the Credit and Collection Policy, were or should have been written off the
Seller’s books as uncollectible and are less than ninety (90) days old during
such period plus the aggregate Outstanding Balance of all Receivables (without
duplication) with respect to which the related Obligors are subject to a
proceeding of the type described in Section 8.1(d) but which have not yet been
written off the Seller’s books as uncollectible, divided by (ii) the aggregate
Outstanding Balance of all Receivables generated during the Collection Period
which ended three (3) Collection Periods prior to such last day.
     “Delinquency Ratio” means, as of the last day of any Collection Period, a
fraction (calculated as a percentage) equal to (i) the aggregate Outstanding
Balance of all Receivables that were Delinquent Receivables at such time and as
of the last day of the two (2) preceding Collection Periods by (ii) the sum of
the aggregate Outstanding Balance of all Receivables as of the last day of each
of such three (3) Collection Periods.
     “Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty one (61) days or more from the original due
date for such payment.
     “Designated Obligor” means an Obligor indicated by the Collateral Agent to
Seller in writing.
     “Dilution Horizon Ratio” means, as of any date as set forth in the most
recent Monthly Report, a ratio computed by dividing (i) the sum of (x) the
aggregate of all Receivables generated during the most recently ended Collection
Period and (y) the product of 0.5 and the aggregate of all Receivables generated
during the previous Collection Period by (ii) the Net Receivables Balance as of
the last day of the most recently ended Collection Period.
     “Dilution Ratio” means, for any Collection Period, the ratio (expressed as
a percentage) computed as of the last day of such Collection Period by dividing
(i) an amount equal to the aggregate reductions in the Outstanding Balance of
any Receivable as a result of any Dilutions during such

I-5



--------------------------------------------------------------------------------



 



Collection Period by (ii) the aggregate Outstanding Balance of all Receivables
generated during the previous Collection Period.
     “Dilution Reserve” means, on any date, an amount equal to (x) the greater
of (i) 3% and (ii) the Dilution Reserve Ratio then in effect times (y) the Net
Receivables Balance as of the close of business on the immediately preceding
Business Day.
     “Dilution Reserve Ratio” means, as of any date, an amount calculated as
follows:
     DRR = [(2.25 x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHR
     where:
     DRR = the Dilution Reserve Ratio;
     ADR = the average of the Dilution Ratios for the past twelve Collection
Periods;
     HDR = the highest average of the Dilution Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
     DHR = the Dilution Horizon Ratio.
The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
     “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
other than (a) the aggregate dollar amount of all reductions in the aggregate
Outstanding Balance of all Receivables resulting from discounts earned by
Obligors due to payments made by such Obligors on account of Receivables within
their payment terms and (b) volume rebates.
     “Discount and Servicing Fee Reserve” means, on any date, the sum of (i) one
and one-half of one percent (1.5%) times the lower of the Net Receivables
Balance and the Purchase Limit as of the close of business on the immediately
preceding Business Day plus (ii) the average outstanding amount of accrued and
unpaid Yield and fees during the preceding Collection Period, such component to
be calculated in each Monthly Report which component shall, absent manifest
error, become effective from the corresponding Monthly Settlement Date until the
next succeeding Monthly Settlement Date. The Collateral Agent shall estimate the
component of the Discount and Servicing Fee Reserve described in clause (ii)
above for the period from the initial purchase hereunder until the first Monthly
Settlement Date.
     “Discount Rate” means the CP Rate, the LIBO Rate or the Base Rate, as
applicable, with respect to each Purchaser Interest.
     “Dollars”, “$” or “U.S.$” means United States dollars.
     “Earned Discounts” means, as of any date of determination, the sum of
(a) the aggregate dollar amount of all rebate accruals resulting from volume
discounts earned by Obligors for reasons other than payments made by such
Obligors on account of Receivables within their payment terms and (b) an

I-6



--------------------------------------------------------------------------------



 



amount equal to the product of (i) 2.0% and (ii) the aggregate Outstanding
Balance of all Receivables (net of volume rebates).
     “Effective Date” means May 19, 2010.
     “Eligible Receivable” means, at any time, a Receivable:
     (i) the Obligor of which (a) if a corporation or other business
organization, including any sole proprietorship, is organized under the laws of
the United States or any political subdivision thereof and has its chief
executive office in the United States; provided, however, that nothing contained
herein shall preclude any natural person from providing a personal guarantee in
favor of a corporation or other business organization, including any sole
proprietorship, with respect to any Receivable; (b) is not an Affiliate of any
of the parties hereto; and (c) is not a Designated Obligor,
     (ii) the Obligor of which is not an Obligor on Defaulted Receivables, the
balance of which exceeds twenty-five percent (25%) or more of such Obligor’s
Receivables,
     (iii) which is not a Defaulted Receivable or a Delinquent Receivable,
     (iv) which (i) by its terms is due and payable within thirty (30) days of
the original billing date therefor and has not had its payment terms extended or
(ii) is an Extended Term Receivable,
     (v) which is an “account” within the meaning of Section 9-105 of the UCC of
all applicable jurisdictions,
     (vi) which is denominated and payable only in United States dollars in the
United States,
     (vii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Collateral Agent in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, rescission, counterclaim or other defense,
     (viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement.
     (ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator, which goods shall have been sold and delivered
and which services shall have been fully performed,
     (x) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
     (xi) which satisfies in all material respects all applicable requirements
of the Credit and Collection Policy,
     (xii) which was generated in the ordinary course of Originator’s business
pursuant to duly authorized Contracts,

I-7



--------------------------------------------------------------------------------



 



     (xiii) which arises solely from the sale of goods or the provision of
services, within the meaning of Section 3(c)(5) of the Investment Company Act of
1940, to the related Obligor by Originator, and not by any other Person (in
whole or in part),
     (xiv) which has been validly transferred by (a) the Originator to CGSF
under the Tier One Receivables Sale Agreement and (b) by CGSF to the Seller
under the Tier Two Receivables Sale Agreement, and
     (xv) in which the Collateral Agent has a valid and perfected security
interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Extended Term Receivable” means a Receivable which by its terms is due and
payable more than thirty (30) but less than sixty-one (61) days after the
original billing date therefor and has not had its payment terms extended.
     “Extended Term Receivables Limit” means, at any time, with respect to all
Extended Term Receivables, an amount equal to the product of (i) 66.67% and
(ii) the product of (A) the Loss Reserve Floor at such time and (B) the Net
Receivables Balance as at the last day of the most recently ended Collection
Period.
     “Facility Termination Date” means May 18, 2011, as such date may be
extended from time to time pursuant to, and in accordance with, Section 11.4 of
this Agreement.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period equal to (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Collateral
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letter” means that certain Ninth Amended and Restated Fee Letter dated
as of the Effective Date among the Seller, the Originator, the Managing Agents
and the Collateral Agent, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
     “Finance Charges” means, with respect to a Contract, any finance, interest,
late payment charges or similar charges owing by an Obligor pursuant to such
Contract.
     “Fitch” means Fitch, Inc. and any successor thereto.
     “Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit Purchaser.
     “Funding Source” means (i) any Committed Purchaser or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to a Conduit Purchaser.
     “Government Receivable” means a Receivable, the Obligor of which is a
government or a governmental subdivision or agency.

I-8



--------------------------------------------------------------------------------



 



     “Government Receivables Limit” means (a) during a Level 1 Ratings Period,
the Standard Concentration Limit or (b) during a Level 2 Ratings Period or a
Level 3 Ratings Period, $0.
     “Incremental Purchase” means a purchase of one or more Purchaser Interests
which increases the total outstanding Capital hereunder.
     “Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments,
(v) capitalized lease obligations, (vi) net liabilities under interest rate
swap, exchange or cap agreements, (vii) Contingent Obligations and
(viii) liabilities in respect of unfunded vested benefits under plans covered by
Title IV of ERISA.
     “Independent Director” shall mean a member of the Board of Directors of the
Seller who (i) is in fact independent, (ii) does not have any direct financial
interest or any material indirect financial interest in the Seller or any
Affiliate of the Seller and (iii) is not connected as an officer, employee,
promoter, underwriter, trustee, partner, director of person performing similar
functions within the Seller, any Affiliate of the Seller or any Person with a
material direct or indirect financial interest in the Seller.
     “Joinder Agreement” has the meaning set forth in Section 11.3.
     “JPMorgan Chase” has the meaning set forth in the preamble to this
Agreement.
     “JS Siloed Trust” means JS Siloed Trust, a Delaware statutory trust,
together with its successors and permitted assigns.
     “Jupiter” means Jupiter Securitization Company LLC, a Delaware limited
liability company, together with its successors and permitted assigns.
     “Level 1 Ratings Period” means any period of time during which McKesson has
two of the following Debt Ratings: (i) BBB- or higher by S&P, (ii) Baa3 or
higher by Moody’s or (iii) BBB- or higher by Fitch.
     “Level 2 Ratings Period” means any period of time, other than a Level 1
Ratings Period, during which McKesson has two of the following Debt Ratings
(i) BB or higher by S&P, (ii) Ba2 or higher by Moody’s or (iii) BB or higher by
Fitch.
     “Level 3 Ratings Period” means any period of time other than a Level 1
Ratings Period or a Level 2 Ratings Period.
     “LIBO Business Day” means a day of the year on which dealings in U.S.
Dollar deposits are carried on the London interbank market.
     “LIBO Rate” means,
     (A) with respect to any Committed Purchaser in a CP Funding Purchaser
Group, for any Tranche Period, the rate per annum equal to the sum of (i) (x) a
rate of interest determined by a Managing Agent equal to the offered rate for
deposits in Dollars, with a maturity comparable to such Tranche Period,
appearing on Reuters Screen LIBOR01 (or any such screen as may replace such
screen on such

I-9



--------------------------------------------------------------------------------



 



service or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided by such service, as determined
by the related Managing Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) at approximately 11:00 a.m., London time, on the second
Business Day before the first day of such Tranche Period. In the event that such
rate is not available at such time for any reason, then the “LIBO Rate” for such
Tranche Period shall be the rate at which deposits in Dollars in a principal
amount which approximates the portion of the Capital of the Purchaser Interest
to be funded or maintained (but not less than $1,000,000) and for a maturity
comparable to such Tranche Period are offered by the related Reference Bank in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on the second Business Day before (and for value on)
the first day of such Tranche Period, divided by (y) one minus the reserve
percentage applicable two Business Days before the first day of such Tranche
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) (or, if more than one such
percentage shall be applicable, the daily average of such percentages for those
days in such Tranche Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term equal to such Tranche Period plus (ii) the Applicable
Margin, rounded, if necessary, to the next higher 1/16 of 1%; or
     (B) with respect to any Committed Purchaser in a Bank Funding Purchaser
Group, on any day during a Tranche Period, the rate per annum equal to the sum
of (i) LMIR for such day plus (ii) the Applicable Margin, rounded, if necessary,
to the next higher 1/16 of 1%.
     “Liquidity Agreement” means an agreement entered into by a Conduit
Purchaser with one or more financial institutions in connection herewith for the
purpose of providing liquidity with respect to the Capital funded by such
Conduit Purchaser under this Agreement.
     “LMIR” means, for any day, the one-month “Eurodollar Rate” for deposits in
Dollars as reported on Reuters Screen LIBOR01 Page or any other page that may
replace such page from time to time for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars, as of
11:00 a.m. (London time) on such date, or if such day is not a Business Day,
then the immediately preceding Business Day (or if not so reported, then as
determined by the relevant Managing Agent from another recognized source for
interbank quotation), in each case, changing when and as such rate changes.
     “Lock-Box” means a locked postal box maintained by McKesson, in its
capacity as Servicer with respect to which a bank who has executed a Collection
Account Agreement has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV (as updated from time to time by written notice to the Collateral
Agent pursuant to Section 6.2(b)).
     “Loss Horizon Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) computed by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during the four and one-half most recently
ended Collection Periods by (ii) the Net Receivables Balance as at the last day
of the most recently ended Collection Period.
     “Loss Reserve” means, on any date, an amount equal to (x) the greater of
(i) the Loss Reserve Floor at such time and (ii) the Loss Reserve Ratio then in
effect times (y) the Net Receivables Balance as of the close of business on the
immediately preceding Business Day.

I-10



--------------------------------------------------------------------------------



 



     “Loss Reserve Floor” means 29%.
     “Loss-to-Balance Ratio” means, as of the last day of any Collection Period,
a percentage equal to (i) the aggregate amount of Receivables which were
Defaulted Receivables as of the last day of such Collection Period and as of the
last day of the two (2) preceding Collection Periods plus, without duplication,
the dollar amount of Receivables less than ninety (90) days past due which were
written off as uncollectible during such three Collection Periods, divided by
(ii) the sum of the aggregate Outstanding Balance of all Receivables as of the
last day of such three (3) Collection Periods.
     “Loss Reserve Ratio” means, as of any date, an amount calculated as
follows:

         
     LRR
  =   2.25 x DPR x LHR
 
       
     where
       
 
       
     LRR
  =   the Loss Reserve Ratio;
 
       
     DPR
  =   the highest average of the Default Proxy Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
 
       
     LHR
  =   the Loss Horizon Ratio.

The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
     “Managing Agent” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Managing Agent” for such Purchaser Group, or
in any Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns.
     “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Material
Subsidiaries (except as otherwise disclosed to or discussed with the Managing
Agents prior to the date hereof), (ii) the ability of any Seller Party to
perform its obligations under this Agreement, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables; provided, that the insolvency of, or any
other event with respect to, any Obligor or Obligors which results in the
Eligible Receivables from such Obligor or Obligors ceasing to be Eligible
Receivables shall not be deemed to have a “Material Adverse Effect” so long as
(x) immediately after giving effect to such insolvency or event, as applicable,
the Net Receivables Balance less the Aggregate Reserves equals or exceeds the
Aggregate Capital, and (y) such insolvency or event, as applicable, does not
materially adversely affect the ability of the initial Servicer to perform its
obligations and duties under this Agreement.
     “Material Subsidiary” means, at any time, any Subsidiary of McKesson having
at such time ten percent (10%) or more of McKesson’s consolidated total
(gross) revenues for the preceding four fiscal quarter period, as of the last
day of the preceding fiscal quarter based upon McKesson’s most recent annual or
quarterly financial statements delivered to the Collateral Agent and the
Managing Agents under Section 6.1(a).
     “McKesson” has the meaning set forth in the preamble to this Agreement.

I-11



--------------------------------------------------------------------------------



 



     “Monthly Report” means a report, in substantially the form of Exhibit X-1
hereto (appropriately completed), furnished by the Servicer to the Managing
Agents pursuant to Section 7.5.
     “Monthly Reporting Date” means the fifteenth (15) day of each month, or, if
such day is not a Business Day, the next succeeding Business Day.
     “Monthly Settlement Date” means the twentieth (20th) day of each month, or,
if such date is not a Business Day, the next succeeding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Net Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables at such time (net of all Earned Discounts
and quarterly volume rebates then in effect) reduced by (i) the aggregate amount
by which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor, (ii) the
aggregate amount by which the Outstanding Balance of all Government Receivables
exceeds the Government Receivables Limit and (iii) the aggregate amount by which
the Outstanding Balance of all Extended Term Receivables exceeds the Extended
Term Receivables Limit.
     “Net Worth” means the sum of a capital stock and additional paid in capital
plus retained earnings (or minus accumulated deficits) of the Originator and its
Subsidiaries determined on a consolidated basis in conformity with generally
accepted accounting principles on such date.
     “Obligations” shall have the meaning set forth in Section 2.1.
     “Obligor” means a Person obligated to make payments pursuant to a Contract.
     “Originator” means McKesson, in its capacity as Seller under the Tier One
Receivables Sale Agreement.
     “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
     “Permitted Liens” means liens, security interests, charges or encumbrances,
or other rights or claims in, of or on any Person’s assets or properties (i) in
favor of Collateral Agent or any Managing Agent or Purchaser, (ii) for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings, (iii) of
materialmen, mechanics, warehousemen, carriers or employees or other similar
Adverse Claims arising by operation of law and securing obligations either not
delinquent or being contested in good faith by appropriate proceedings,
(iv) consisting of deposits or pledges to secure the performance of bids, trade
contracts, leases, public or statutory obligations, or other obligations of a
like nature incurred in the ordinary course of business (other than for
indebtedness), and (v) on deposit accounts (and the contents thereof), in favor
of the financial institution at which such account is located, arising pursuant
to such financial institution’s standard terms and conditions governing such
account.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.
     “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
Purchaser subject to any particular pooling arrangement by such Conduit
Purchaser but excluding Commercial Paper issued by

I-12



--------------------------------------------------------------------------------



 



a Conduit Purchaser for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by such Conduit Purchaser.
     “Potential Amortization Event” means an event which, with the passage of
time or the giving of notice, or both, would constitute an Amortization Event.
     “Prime Rate” means, with respect to any Purchaser Group, the rate of
interest announced publicly by the related Reference Bank from time to time as
its prime or base rate (such rate not necessarily being the lowest or best rate
charged by such Reference Bank).
     “Proposed Reduction Date” has the meaning set forth in Section 1.3.
     “Pro Rata Share” means, for each Purchaser, as applicable, a fraction
(expressed as a percentage), the numerator of which is the Capital associated
with such Purchaser and the denominator of which is the Aggregate Capital.
     “Purchase Limit” means $1,350,000,000.
     “Purchase Notice” has the meaning set forth in Section 1.2.
     “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
     “Purchaser” means any Conduit Purchaser or Committed Purchaser, as
applicable.
     “Purchaser Group” means a group consisting of either (x) one or more
Conduit Purchasers, the related Committed Purchasers and the related Managing
Agent or (y) one or more Committed Purchasers and the related Managing Agent.
     “Purchaser Group Limit” means, for any Purchaser Group at any time, the
aggregate amount of the Commitments of the Committed Purchasers in such
Purchaser Group at such time.
     “Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, Discount Rate and Tranche Period selected pursuant to the terms and
conditions hereof in (i) each and every Receivable, (ii) all Related Security
with respect to the Receivables, and (iii) all Collections with respect to, and
other proceeds of the Receivables. Each such undivided percentage interest shall
equal:

              C         NRB - AR    
     where:
       
 
       
     C
  =   the Capital associated with such Purchaser Interest
 
       
     AR
  =   Aggregate Reserves
 
       
     NRB
  =   the Net Receivables Balance.

I-13



--------------------------------------------------------------------------------



 



Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until its Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to its Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding its Amortization Date shall remain constant
at all times after such Amortization Date.
     “Rating Agency” means each of S&P and Moody’s.
     “Receivable” means any indebtedness or obligations owed to Seller by an
Obligor (without giving effect to any transfer or conveyance hereunder) or in
which the Seller has a security interest or other interest, whether constituting
an account, chattel paper, instrument or general intangible, arising in
connection with the sale of pharmaceutical and other products and related
services by the Originator to retail, chain and hospital pharmacies or
drugstores and other healthcare facilities, and any other entities engaged in
the sale or provision of pharmaceutical products and other products and related
services, including, without limitation, the obligation to pay any Finance
Charges with respect thereto. Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction.
     “Receivables Dilution Ratio” means, as of the last day of any Collection
Period, a percentage equal to (i) the sum of (A) the aggregate amount of
Dilutions plus (B) an amount equal to the product of (x) 2.0% and (y) the
aggregate Outstanding Balance of all Receivables (net of volume rebates) plus
(C) the amount of volume rebates during such Collection Period and the two
(2) preceding Collection Periods, divided by (ii) the sum of the aggregate
Outstanding Balance of all Receivables as of the last day of each of such three
(3) Collection Periods.
     “Receivables Sale Agreement” means (1) the Tier One Receivables Sale
Agreement, or (2) the Tier Two Receivables Sale Agreement, as applicable.
     “Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
     “Reduction Notice” has the meaning set forth in Section 1.3.
     “Reference Bank” means, with respect to any Purchaser Group at any time,
the Committed Purchaser or Managing Agent in such Purchaser Group designated by
the related Managing Agent to be the “Reference Bank” for such Purchaser Group.
     “Reinvestment” has the meaning set forth in Section 2.2.
     “Related Security” means, with respect to any Receivable:
     (i) all of Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,
     (ii) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related

I-14



--------------------------------------------------------------------------------



 



to such Receivable or otherwise, together with all financing statements and
security agreements describing any collateral securing such Receivable,
     (iii) all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,
     (iv) all service contracts and other contracts and agreements associated
with such Receivable,
     (v) all Records related to such Receivable,
     (vi) all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreements in respect of such Receivable, and
     (vii) all proceeds of any of the foregoing.
     “Required Capital Amount” means, as of any date of determination, an amount
equal to the Net Receivables Balance multiplied by 3%.
     “Required Committed Purchasers” means, at any time, Committed Purchasers
with Commitments in excess of 66-2/3% of the Purchase Limit.
     “Required Notice Period” means two Business Days.
     “Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 8, 2007 among McKesson and McKesson Canada
Corporation, as Borrowers, Bank of America, N.A., as Administrative Agent, Bank
of America, N.A. (acting through its Canada branch), as Canadian Administrative
Agent, JPMorgan Chase and Wachovia Bank, N.A., as Co-Syndication Agents,
Wachovia Bank, N.A., as L/C Issuer, Scotia and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Seattle Branch, as Co-Documentation Agents, the other Lenders party
thereto and Banc of America Securities LLC, as sole Lead Arranger and sole Book
Manager (as amended, restated, supplemented or otherwise modified from time to
time) providing a five year revolving credit facility in favor of McKesson.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Seller” has the meaning set forth in the preamble to this Agreement.
     “Seller Interest” means, at any time, an undivided percentage ownership
interest of Seller in the Receivables, Related Security and all Collections with
respect thereto equal to (i) one, minus (ii) the aggregate of the Purchaser
Interests.
     “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
     “Servicer” means at any time the Person (which may be the Collateral Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
     “Servicer Default” means any Amortization Event occurring with respect to
the Servicer.
     “Servicing Fee” has the meaning set forth in Section 7.6 of this Agreement.
     “Settlement Date” means (A) the Monthly Settlement Date and (B) the last
day of the relevant Tranche Period in respect of each Purchaser Interest.

I-15



--------------------------------------------------------------------------------



 



     “Special Concentration Limit” means, at any time, with respect to any
Special Obligor (together with its Affiliates or subsidiaries), the product of
(i) the applicable percentage set forth below corresponding to Moody’s and S&P
short-term debt ratings for such Special Obligor at such time or such percentage
as may be otherwise set forth below with respect to such Special Obligor and
(ii) the Net Receivables Balance at such time:
Special Obligors with ratings at or above:

              S&P Rating       Moody’s Rating   Percentage
A-1+
  and   P-1   14.50%
A-1
  and   P-1   9.57%
A-2 or lower or unrated
  and   P-2 or lower or unrated   7.25%

provided, that notwithstanding the foregoing grid:
     (a) (i) for so long as the short-term public debt rating of CVS/Caremark
Corporation from S&P is “A-2” or higher and “P-2” or higher from Moody’s, the
Special Concentration Limit for CVS/Caremark Corporation shall be 14.50%,
(ii) for so long as the short-term public debt rating of CVS/Caremark
Corporation is “A-3” from S&P and “P-3” from Moody’s, the Special Concentration
Limit for CVS/Caremark Corporation shall be 9.57% and (iii) for so long as the
short-term public debt rating of CVS/Caremark Corporation is below “A-3” from
S&P or below “P-3” from Moody’s or for so long as CVS/Caremark Corporation is
unrated by either S&P or Moody’s, the Special Concentration Limit for
CVS/Caremark Corporation shall be 7.25%;
     (b) (i) for so long as the short-term public debt rating of Safeway Inc.
from S&P is “A-3” or higher and from Moody’s is “P-3” or higher, the Special
Concentration Limit for Safeway Inc. shall be the product of (x) 9.57% and
(y) the Net Receivables Balance at such time and (ii) for so long as the
short-term public debt rating of Safeway Inc. is below “A-3” from S&P or below
“P-3” from Moody’s, or if the public debt of Safeway Inc. is unrated by either
of Moody’s or S&P, the Standard Concentration Limit shall apply to such Obligor;
     (c) for so long as the short-term public debt rating of Wal-Mart Stores,
Inc. from S&P is “A-1+” or higher and from Moody’s is “P-1” or higher, the
Special Concentration Limit for Wal-Mart Stores, Inc. shall be the product of
(x) 21.75% and (y) the Net Receivables Balance at such time; and
provided, further, that any Managing Agent may, upon not less than five (5)
Business Days’ notice to Seller, cancel or reduce any Special Concentration
Limit. In the event that any Special Obligor is or becomes an Affiliate of
another Special Obligor, the Special Concentration Limit for such Special
Obligors shall be calculated as if such Obligors were a single Obligor in the
same manner as contemplated under the definition of “Concentration Limit”.
     “Special Obligor” means Wal-Mart Stores, Inc., CVS/Caremark Corporation,
Target Corporation, Walgreen Co., Safeway, Inc. and such other Special Obligors
as may be designated by the Managing Agents from time to time.
     “Standard Concentration Limit” means, at any time, with respect to any
Obligor other than a Special Obligor, the product of (i) 4.35% and (ii) the Net
Receivables Balance at such time.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by

I-16



--------------------------------------------------------------------------------



 



such Person or by one or more of its Subsidiaries or by such Person and one or
more of its Subsidiaries, or (ii) any partnership, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.
     “Terminating Committed Purchaser” has the meaning set forth in
Section 11.5.
     “Terminating Tranche” has the meaning set forth in Section 3.3(b).
     “Termination Date” has the meaning set forth in Section 11.5.
     “Termination Percentage” means, with respect to any Terminating Committed
Purchaser, a percentage equal to (i) the Capital of such Terminating Committed
Purchaser outstanding on its respective Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date.
     “Tier One Receivables Sale Agreement” means that certain Second Amended and
Restated Receivables Sale Agreement, dated as of May 19, 2010, between the
Originator and CGSF, (as amended, restated, supplemented or otherwise modified
and in effect from time to time).
     “Tier Two Receivables Sale Agreement” means that certain Second Amended and
Restated Receivables Sale Agreement, dated as of May 19, 2010, between CGSF and
the Seller, (as amended, restated, supplemented or otherwise modified and in
effect from time to time).
     “Total Capitalization” means, on any date, the sum of (a) Total Debt and
(b) the Net Worth on such date.
     “Total Debt” means, on any date, all “Indebtedness” (as such term is
defined in the Revolving Credit Agreement) of the Originator and its
Subsidiaries determined on a consolidated basis.
     “Tranche Period” means, with respect to any Purchaser Interest held by a
Committed Purchaser:
(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, (x) with respect to a Committed Purchaser in a CP Funding Purchaser Group,
a period of one, two, three or six months, or such other period as may be
mutually agreeable to the applicable Managing Agent and Seller, commencing on a
Business Day selected by Seller or such Managing Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or (y) with respect to a Committed
Purchaser in a Bank Funding Purchaser Group, each Accrual Period; or
(b) if Yield for such Purchaser Interest is calculated on the basis of the Base
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the applicable Managing Agent, provided no such period shall exceed one month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser

I-17



--------------------------------------------------------------------------------



 



Interest of which commences before the Amortization Date and would otherwise end
on a date occurring after the Amortization Date, such Tranche Period shall end
on the Amortization Date. The duration of each Tranche Period which commences
after the Amortization Date shall be of such duration as selected by the
applicable Managing Agent. In no event shall any Tranche Period extend beyond
the Facility Termination Date.
     “Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreements, each Collection Account Agreement, the
Fee Letter, each Liquidity Agreement and all other instruments, documents and
agreements executed and delivered in connection herewith.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Weekly Report” means a report, in form and substance mutually acceptable
to the Seller and the Managing Agents (appropriately completed), furnished by
the Servicer to the Managing Agents on each Weekly Reporting Date pursuant to
Section 7.5, reflecting information for the seven (7) day period ending on the
day immediately preceding such Weekly Reporting Date.
     “Weekly Reporting Date” means each Wednesday (or if such day is not a
Business Day, the next succeeding Business Day).
     “Yield” means for each respective Tranche Period relating to Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
     All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York or California, as applicable, and
not specifically defined herein, are used herein as defined in such Article 9.

I-18



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
[Insert Names and Addresses of Managing Agents]
Re: Purchase Notice
Ladies and Gentlemen:
     The undersigned refers to the Third Amended and Restated Receivables
Purchase Agreement, dated as of May 19, 2010 (the “Receivables Purchase
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, as Seller and McKesson Corporation, as initial Servicer,
the “Conduit Purchasers” from time to time party thereto, the “Committed
Purchasers” from time to time party thereto, the “Managing Agents” from time to
time parties thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the
Purchasers, and hereby gives you notice, irrevocably, pursuant to Section 1.2 of
the Receivables Purchase Agreement, that the undersigned hereby requests an
Incremental Purchase under the Receivables Purchase Agreement, and in that
connection sets forth below the information relating to such Incremental
Purchase (the “Proposed Purchase”) as required by Section 1.2 of the Receivables
Purchase Agreement:
          (i) The Business Day of the Proposed Purchase is [insert purchase
date], which date is at least two (2) Business Days after the date hereof.
          (ii) The requested Purchase Price in respect of the Proposed Purchase
is $                    .
          (iii) If the Proposed Purchase to be funded by the Committed
Purchasers, the requested Discount Rate is                      and the
requested Tranche Period is                     .
          (iv) The requested maturity date for the Tranche Period is
                    .
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Purchase
(before and after giving effect to the Proposed Purchase):
          (i) the representations and warranties of the undersigned set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the date of such Proposed Purchase as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from
such Proposed Purchase, that will constitute an Amortization Event or a
Potential Amortization Event; and
          (iii) the Facility Termination Date shall not have occurred, the
aggregate Capital of all Purchaser Interests shall not exceed the Purchase Limit
and the aggregate Receivable Interests shall not exceed 100%.

II-1



--------------------------------------------------------------------------------



 



            Very truly yours,

CGSF FUNDING CORPORATION
      By:           Name:           Title:      

II-2



--------------------------------------------------------------------------------



 



         

EXHIBIT II-A
FORM OF REDUCTION NOTICE
[Date]
[Insert Names of Managing Agents]
     Re: Reduction Notice
Ladies and Gentlemen:
     Reference is hereby made to the Third Amended and Restated Receivables
Purchase Agreement, dated as of May 19, 2010, by and among CGSF Funding
Corporation (the “Seller”), McKesson Corporation, as servicer, the Conduit
Purchasers from time to time party thereto, the Committed Purchasers from time
to time party thereto, the Managing Agents from time to time party thereto and
JPMorgan Chase Bank, N.A., as Collateral Agent (the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
     The Managing Agents are hereby notified of the following Aggregate
Reduction:

     
Aggregate Reduction:
  $[                    ]
 
   
Proposed Reduction Date:
  [                    ]

     The Aggregate Reduction will be made in available funds (by 12:00 noon New
York City time) to: [Insert Names and Wiring Instructions for Managing Agents]
     After giving effect to such Aggregate Reduction made on the Proposed
Reduction Date, the Aggregate Capital is $[•].

            Very truly yours,

CGSF FUNDING CORPORATION
      By:           Name:           Title:      

II-A-1



--------------------------------------------------------------------------------



 



         

EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

              CGSF Funding Corporation   McKesson Corporation
Principal Place of Business
  One Post Street   One Post Street
 
  San Francisco CA 94104   San Francisco, CA 94104
 
       
Location of Records
  One Post Street   One Post Street
 
  San Francisco, CA 94104   San Francisco, CA 94104
 
       
 
  Customer and Financial Services   Customer and Financial Services
 
  1220 Senlac Drive   1220 Senlac Drive
 
  Carrollton, TX 75006   Carrollton, TX 75006
 
       
FEIN
  94-3269972   94-3207296

III-1



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

                  Bank Name   Account #   Type   Lock-Box #   Address
Bank of America, N.A.
      Dallas LB       P.O. Box 848442, Dallas, TX 75284
 
               
Bank of America, N.A.
      Chicago LB       12748 Collections Center Drive
Chicago, IL 60693
 
               
Bank of America, N.A.
      Los Angeles LB       File 57256, Los Angeles, CA 90074
 
               
Bank of America, N.A.
      Atlanta LB       P.O. Box 409521, Atlanta, GA 30384
 
               
Bank of America, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wells Fargo Bank, N.A.
      Electronic LB        

IV-1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: [Insert Names of Managing Agents]
          This Compliance Certificate is furnished pursuant to that certain
Third Amended and Restated Receivables Purchase Agreement dated as of May 19,
2010 among CGSF Funding Corporation (the “Seller”), McKesson Corporation (the
“Servicer”), the “Conduit Purchasers” from time to time party thereto, the
“Committed Purchasers” from time to time party thereto, the “Managing Agents”
from time to time parties thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent for the Purchasers (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”).
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected                      of Seller.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
     5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
     [describe event(s)]
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of ,                    .

                        Name:         Title:      

V-1



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO COMPLIANCE CERTIFICATE
A. Schedule of Compliance as of                     ,                      with
Section                      of the Agreement. Unless otherwise defined herein,
the terms used in this Compliance Certificate have the meanings ascribed thereto
in the Agreement.
This schedule relates to the month ended:                     

V-2



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
[On letterhead of Originator]
[Date]
[Lock-Box Bank/Concentration Bank/Depositary Bank]
     Re: McKesson Corporation
Ladies and Gentlemen:
     Reference is hereby made to P.O. Box #       in [city, state, zip code]
(the “Lock-Box”) of which you have exclusive control for the purpose of
receiving mail and processing payments therefrom pursuant to that certain [name
of lock-box agreement] between you and McKesson Corporation (the “Company”)
dated        (the “Agreement”). You hereby confirm your agreement to perform the
services described therein. Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment, and credit
such payments to the Company’s checking account no.        maintained with you
in the name of the Company (the “Lock-Box Account”).
     The Company hereby informs you that (i) pursuant to that certain Amended
and Restated Receivables Sale Agreement, dated as of June 11, 2004 between the
Company and California Golden State Finance Company (“CGSF”), the Company has
transferred all of its right, title and interest in and to, and exclusive
ownership and control of, the Lock-Box and the Lock-Box Account to CGSF,
(ii) pursuant to that certain Amended and Restated Receivables Sale Agreement,
dated as of June 11, 2004 between CGSF and CGSF Funding Corporation (the
“Seller”), CGSF has transferred all of its right, title and interest in and to,
and exclusive ownership and control of, the Lock-Box and the Lock-Box Account to
the Seller and (iii) pursuant to that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of May 19, 2010 (the “RPA”) among the
Seller, the Company, the “Conduit Purchasers” from time to time party thereto,
the “Committed Purchasers” from time to time party thereto, the “Managing
Agents” from time to time party thereto and JPMorgan Chase Bank, N.A. (“JPMorgan
Chase”), as collateral agent (in such capacity, the “Collateral Agent”), the
Seller has transferred all of its right, title and interest in and to, and
control of, the Lock-Box and the Lock-Box Account to JPMorgan Chase, as
Collateral Agent. The Company, CGSF and the Seller hereby request that the name
of the Lock-Box Account be changed to “CGSF Funding Corporation, an indirect
subsidiary of McKesson Corporation.”
     The Company and the Seller hereby irrevocably instruct you, and you hereby
agree, that upon receiving notice from JPMorgan Chase in the form attached
hereto as Annex A (the “Notice”), you shall comply with instructions originated
by JPMorgan Chase, as Collateral Agent, directing disposition of the funds in
the Lock-Box and the Lock-Box Account without further consent of either the
Company or the Seller. Notwithstanding the foregoing, the Collateral Agent
hereby authorizes you to take instructions from the Company or the Seller, on
behalf of the Collateral Agent, with respect to the funds delivered to the
Lock-Box and/or on deposit in the Lock-Box Account until such time as you
receive the Notice. Following receipt of such Notice: (i) the name of the
Lock-Box and the Lock-Box Account will be changed to “JPMorgan Chase Bank, N.A.,
for itself and as Collateral Agent” (or any designee of JPMorgan Chase) and the
Collateral Agent will have exclusive ownership of and access to the Lock-Box

VI-1



--------------------------------------------------------------------------------



 



and the Lock-Box Account, and none of the Company, the Seller nor any of their
respective affiliates will have any control of the Lock-Box or the Lock-Box
Account or any access thereto, (ii) you will either continue to send the funds
from the Lock-Box to the Lock-Box Account, or will redirect the funds as the
Collateral Agent may otherwise request, (iii) you will transfer monies on
deposit in the Lock-Box Account, at any time, as directed by the Collateral
Agent, (iv) all services to be performed by you under the Agreement will be
performed on behalf of the Collateral Agent, (v) you will not take any direction
or instruction with respect to the Lock-Box, the Lock-Box Account or any monies
or funds on deposit therein under any circumstance from the Company, the Seller
or any affiliate thereof without the prior written consent of the Collateral
Agent and (vi) copies of all correspondence or other mail which you have agreed
to send to the Company or the Seller will be sent to the Collateral Agent at the
following address:
JPMorgan Chase Bank, N.A.
Suite 0596, 21st Floor
1 Chase Plaza
Chicago, Illinois 60670
Attention: Credit Manager, Asset Backed
     Securities Division
     Moreover, upon such notice, JPMorgan Chase for itself and as Collateral
Agent will have all rights and remedies given to the Company (and CGSF and the
Seller, as the Company’s assignees) under the Agreement. The Company agrees,
however, to continue to pay all fees and other assessments due thereunder at any
time.
     You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by JPMorgan Chase for the purpose of
receiving funds from the Lock-Box are subject to the liens of JPMorgan Chase for
itself and as Collateral Agent, and will not be subject to deduction, set-off,
banker’s lien or any other right you or any other party may have against the
Company or the Seller, except that you may debit the Lock-Box Account for any
items deposited therein that are returned or otherwise not collected and for all
charges, fees, commissions and expenses incurred by you in providing services
hereunder, all in accordance with your customary practices for the charge back
of returned items and expenses.
     You hereby agree that you are a “bank” within the meaning of Section 9-102
of the Uniform Commercial Code as is in effect in the State of New York (the
“UCC”), that the Lock-Box Account constitutes a “deposit account” within the
meaning of Section 9-102 of the UCC and that this letter agreement shall
constitute an “authenticated record” for purposes of, and the Company and the
Seller hereby grant to and confer upon the Collateral Agent “control” of the
Lock-Box Account as contemplated in, Section 9-104 (and similar and related
provisions) of the UCC. You hereby represent that you have not entered into any
agreement that grants to or confers upon any other party control of the Lock-Box
or the Lock-Box Account and you agree that you will not enter into any such
agreement during the term of this letter agreement.
     [The parties acknowledge that you may assign or transfer your rights and
obligations hereunder to a wholly-owned subsidiary of JPMorgan Chase & Co.]
     THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

VI-2



--------------------------------------------------------------------------------



 



     This letter agreement contains the entire agreement between the parties,
and may not be altered, modified, terminated or amended in any respect, nor may
any right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.
     Please indicate your agreement to the terms of this letter agreement by
signing in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

VI-3



--------------------------------------------------------------------------------



 



            Very truly yours,


MCKESSON CORPORATION
      By:           Name:           Title:           CGSF FUNDING CORPORATION
      By:           Name:           Title:        

            Acknowledged and agreed to
this ___day of                     


[COLLECTION BANK]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
      By:           Name:           Title:      

VI-4



--------------------------------------------------------------------------------



 



         

ANNEX A
FORM OF NOTICE
[On letterhead of JPMorgan Chase]
[Date]
[Name and Address of Collection Bank/Depositary Bank/Concentration Bank]
     Re: McKesson Corporation
Ladies and Gentlemen:
     We hereby notify you that we are exercising our rights pursuant to that
certain letter agreement among McKesson Corporation, CGSF Funding Corporation,
you and us, to have the name of, and to have exclusive ownership and control of,
account number [___] (the “Lock-Box Account”) maintained with you, transferred
to us. [Lock-Box Account will henceforth be a zero-balance account, and funds
deposited in the Lock-Box Account should be sent at the end of each day to
                    .] You have further agreed to perform all other services you
are performing under that certain agreement dated [___] between you and McKesson
Corporation on our behalf.
     We appreciate your cooperation in this matter.

            Very truly yours,


JPMORGAN CHASE BANK, N.A.
(for itself and as Collateral Agent)
      By:           Name:           Title:      

VI-5



--------------------------------------------------------------------------------



 



         

EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
     THIS ASSIGNMENT AGREEMENT is entered into as of the [___] day of [[___,
___], by and between ___(“Seller”) and ___(“Purchaser”).
PRELIMINARY STATEMENTS
          A. This Assignment Agreement is being executed and delivered in
accordance with Section 11.1(b) of that certain Third Amended and Restated
Receivables Purchase Agreement dated as of May 19, 2010 by and among CGSF
Funding Corporation, as Seller, McKesson Corporation, as Servicer, the “Conduit
Purchasers” from time to time party thereto, the “Committed Purchasers” from
time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers
(as amended, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.
          B. The Seller is a Committed Purchaser party to the Purchase
Agreement, and the Purchaser wishes to become a Committed Purchaser thereunder;
and
          C. The Seller is selling and assigning to the Purchaser an undivided
___% (the “Transferred Percentage”) interest in all of Seller’s rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, the Seller’s Commitment, the Seller’s obligations
under [describe applicable Liquidity Agreement] and (if applicable) the Capital
of the Seller’s Purchaser Interests as set forth herein;
     The parties hereto hereby agree as follows:
     1. This sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Collateral Agent in its sole discretion) following
the date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Collateral Agent
to the Conduit Purchasers, the Seller and the Purchaser. From and after the
Effective Date, the Purchaser shall be a Committed Purchaser party to the
Purchase Agreement for all purposes thereof as if the Purchaser were an original
party thereto and the Purchaser agrees to be bound by all of the terms and
provisions contained therein.
     2. If the Seller has no outstanding Capital under the Purchase Agreement,
on the Effective Date, Seller shall be deemed to have hereby transferred and
assigned to the Purchaser, without recourse, representation or warranty (except
as provided in paragraph 6 below), and the Purchaser shall be deemed to have
hereby irrevocably taken, received and assumed from the Seller, the Transferred
Percentage of the Seller’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement, including, without
limitation, the Transferred Percentage of the Seller’s future funding
obligations under Section 4.1 of the Purchase Agreement.
     3. If the Seller has any outstanding Capital under the Purchase Agreement,
at or before 12:00 noon, local time of the Seller, on the Effective Date the
Purchaser shall pay to the Seller, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
the Seller’s Purchaser Interests (such amount, being hereinafter referred to as
the “Purchaser’s Capital”); (ii) all accrued but unpaid (whether or not then
due) Yield attributable to the

VII-1



--------------------------------------------------------------------------------



 



Purchaser’s Capital; and (iii) accruing but unpaid fees and other costs and
expenses payable in respect of the Purchaser’s Capital for the period commencing
upon each date such unpaid amounts commence accruing, to and including the
Effective Date (the “Purchaser’s Acquisition Cost”);
whereupon, the Seller shall be deemed to have sold, transferred and assigned to
the Purchaser, without recourse, representation or warranty (except as provided
in paragraph 6 below), and the Purchaser shall be deemed to have hereby
irrevocably taken, received and assumed from the Seller, the Transferred
Percentage of the Seller’s Commitment and the Capital of the Seller’s Purchaser
Interests (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of the Seller’s future funding obligations under
Section 4.1 of the Purchase Agreement.
     4. Concurrently with the execution and delivery hereof, the Seller will
provide to the Purchaser copies of all documents requested by the Purchaser
which were delivered to such Seller pursuant to the Purchase Agreement.
     5. Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
     6. By executing and delivering this Assignment Agreement, the Seller and
the Purchaser confirm to and agree with each other, the Collateral Agent and the
Committed Purchasers as follows: (a) other than the representation and warranty
that it has not created any Adverse Claim upon any interest being transferred
hereunder, the Seller makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Purchaser, the Purchase Agreement or
any other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) the Seller
makes no representation or warranty and assumes no responsibility with respect
to the financial condition of the Seller, any Obligor, any Seller Affiliate or
the performance or observance by the Seller, any Obligor, any Seller Affiliate
of any of their respective obligations under the Transaction Documents or any
other instrument or document furnished pursuant thereto or in connection
therewith; (c) the Purchaser confirms that it has received a copy of the
Transaction Documents, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) the Purchaser will, independently and
without reliance upon the Collateral Agent, the Conduit Purchasers, the Seller
or any other Committed Purchaser or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (f) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (g) the Purchaser agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the Transaction Documents, are required to be performed
by it as a Committed Purchaser or, when applicable, as a Purchaser.

VII-2



--------------------------------------------------------------------------------



 



     7. Each party hereto represents and warrants to and agrees with the
Collateral Agent that it is aware of and will comply with the provisions of the
Purchase Agreement, including, without limitation, Sections 4.1 and 14.6
thereof.
     8. Schedule I hereto sets forth the revised Commitment of the Seller and
the Commitment of the Purchaser, as well as administrative information with
respect to the Purchaser.
     9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     10. The Purchaser hereby covenants and agrees that, prior to the date which
is one year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduits, it will not institute against, or join any other
Person in instituting against, any Conduit, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

            [SELLER]
      By:           Name:           Title:           [PURCHASER]
      By:           Name:           Title:      

VII-3



--------------------------------------------------------------------------------



 



         

SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:                    , ___
Transferred Percentage:                      %

                      A-1   A-2   B-1   B-2 Seller   Commitment   Commitment  
Outstanding   Ratable Share                       [existing]   [revised]  
Capital (if any)                          

                          A-1   B-1   B-2 Purchaser       Commitment  
Outstanding   Ratable Share                           [initial]   Capital (if
any)                          

The Assignee is a member of a [Bank][CP] Funding Purchaser Group.
Address for Notices

                    

                    
Attention:
Phone:
Fax:

VII-4



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

     
TO:
                      , Seller
 
                                          
 
                                          
 
                                            
TO:
                      , Purchaser
 
                                          
 
                                          
 
                                          

     The undersigned, as Collateral Agent under the Third Amended and Restated
Receivables Purchase Agreement dated as of May 19, 2010 by and among CGSF
Funding Corporation, as Seller, McKesson Corporation, as Servicer, the “Conduit
Purchasers” from time to time party thereto, the “Committed Purchasers” from
time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ___, ___between ___, as Seller, and ___, as Purchaser.
Terms defined in such Assignment Agreement are used herein as therein defined.
     1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ___, ___.
     2. The Managing Agent, on behalf of the affected Conduits, hereby consents
to the Assignment Agreement as required by Section 12.1(b) of the Purchase
Agreement.

VII-5



--------------------------------------------------------------------------------



 



     [3. Pursuant to such Assignment Agreement, the Purchaser is required to pay
$___to the Seller at or before 12:00 noon (local time of the Seller) on the
Effective Date in immediately available funds.]

            Very truly yours,


JPMORGAN CHASE BANK, N.A., individually and as Collateral Agent [and a Managing
Agent]
      By:           Title:           

VII-6



--------------------------------------------------------------------------------



 



         

EXHIBIT VIII
CREDIT AND COLLECTION POLICY
Summary of McKesson’s Credit Policy
     The Credit Department is responsible for maintaining a high quality of
accounts receivable while selling to all customers that represent prudent credit
risks. We will provide flexible mechanisms to protect our substantial receivable
investment.
     The Credit Department reports to the office of CFO. Functions include
administration of Credit Risk, Credit Limit, Terms of Sale, Discount Policy,
Service Charges and Late Fees, Returned Payment, Customer Financing, Reserves
for Doubtful Accounts, Bad Debt Write Offs and Recoveries, and Monitoring
Collection of Receivables including Legal Aspects of Collections.

VIII-1



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF CONTRACT(S)
None.

IX-1



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF MONTHLY REPORT
CGSF Funding Corporation
Monthly Report as of                                  , 20       
For                20         
For Purposes of preparing the report, all fields with blue font will be
automatically updated; all fields with red font require manual entry.
($ in ‘000)

              Total  
I. Portfolio Information
       
Previous Month’s Ending Receivable Balance:
       
plus: Gross Sales (Aggregate Relevant Sales, Excluding Volume Rebates Included
in Sales)
       
minus: Cash Collections
       
minus: (Dilution) Returns and Allowances
       
minus: (Dilution) Rebates
       
minus: (Dilution) Other Dilution (reconciling items)
       
minus: (Dilution) Quarterly Cash Discounts
       
minus: Write-offs
       
 
     
Current Month’s Ending Receivable Balance:
       
 
     

     Dilution applicable to reserve model:
     Dilution applicable to Dilution Ratio Trigger:

                      Total     Percentage  
II. Summary Aging Schedule
               
Current Receivables
               
1-30 days past due
               
31-60 days past due
               
61-90 days past due
               
90+ days past due
                     
Current Month’s Ending Receivable Balance:
                     

              Total  
III. Calculation of Eligible Receivables
       
Current Month’s Ending Receivable Balance (ERB) :
       
minus: 2% Discount for Payment Within Terms (min. calc.: ERB * 2%)
       
minus: Accrued Customer Rebate Balance
       
minus: Non-US Receivables
       

X-1



--------------------------------------------------------------------------------



 



              Total  
minus: Notes Receivable
       
minus: Receivables of Affiliates
       
minus: Cross-aged Receivables (Over 90 balance > 25% of Total A/R for such
obligor) (1)
       
minus: Receivables greater than 60 days past due
       
minus: Non-US $ Denominated Receivables
       
minus: Bankrupt Receivables not yet written off
       
minus: Receivables with terms greater than 60 days
       
minus: Receivables (< 60 days past due) subject to offset
       
minus: Customer Deposits (Prepayments)
       
minus: Billed Not Shipped Adjustment
       

                                              Eligibility Bucket       Total A/R
    Eligibility % of NRB     in $  
Eligible Receivables (“ER”):
                       
minus: Excess Obligor Concentration Balances — see Schedule A
                       
minus: Excess Government Receivables
                       
minus: Excess Extended Terms Receivables (based on A/R with 31-60 day terms)
                       
 
                 
 
                       
Net Receivable Balance (“NRB”)
                       
 
                     

                      % Value     $ Value  
IV. Calculations Reflecting Current Activity
               
Net Receivables Balance
               
minus: Loss Reserve Percentage times NRB (2)
               
minus: Dilution Reserve Percentage times NRB (3)
               
minus: Discount/Servicing Reserve Percentage (1.5%) x the lesser of the Facility
Limit or the NRB
               
Aggregate Reserves
               
 
               
Available for Funding
               
Purchase Limit
               
Capital Outstanding
               
Receivables Interest (cannot be greater than 100%) (4)
               

                  Compliance?
V. Compliance
       
3-Month Average Receivables Dilution Ratio (less than 10.00%) (5)
       
 
  Current month dilution    
 
  One month prior dilution    
 
  Two month prior dilution    
 
  Current month ending balance    

X-2



--------------------------------------------------------------------------------



 



                  Compliance?
 
  One month prior ending balance    
 
  Two months prior ending balance    
3-Month Average Loss to Balance Ratio (less than 1.50%) (6)
       
 
  Current month default    
 
  One month prior default    
 
  Two month prior default    
 
  Current month ending balance    
 
  One month prior ending balance    
 
  Two months prior ending balance    
3-Month Average Delinquency Ratio (less than 1.75%) (7)
       
 
  Current month Delinquent Receivables    
 
  One month prior Delinquent Receivables    
 
  Two months prior Delinquent Receivables    
 
  Current month ending balance    
 
  One month prior ending balance    
 
  Two months prior ending balance    
Notice requirement for change in long-term public senior debt rating.
       

         
VI. Required Capital
       
3% of NRB =
  $    

 
Notes:

1.   A Receivable the Obligor of which is not an Obligor on Defaulted
Receivables, the balance of which exceeds twenty-five percent (25%) or more of
such Obligor’s Receivables.   2.   As calculated in Column W from the reserve
model worksheet, the Dynamic Loss Reserve Percentage is defined as the greater
of (i) 2.25 X the Loss Ratio X the Loss Horizon Ratio and (ii) 29%; where: a.
Loss Ratio is defined as the greatest 3 month rolling average Default Ratio
during the prior 12 months; and b. Loss Horizon Ratio is defined as the
percentage equal to Aggregate Relevant Sales during the 4.5 prior months
(current month and each of the three prior months) divided by the Net
Receivables Balance for the current month.   3.   As calculated in Column X from
the reserve model worksheet, Dynamic Dilution Reserve Percentage is defined as
the greater of: a. Expected Rolling Average Dilution Ratio is defined as the
average Rolling Average Dilution Ratio for the prior twelve months; b. Dilution
Spike is defined as the greatest Rolling Average Dilution Ratio experienced
during the prior twelve month period and c. Rolling Average Dilution Horizon
Ratio is defined as the current month’s sales divided by the Outstanding Net
Receivables Balance at the end of the current month.

             
4.
  Receivable Interest is:       Capital
 
           
 
          Net Receivables Balance less Aggregate Reserves

X-3



--------------------------------------------------------------------------------



 



             
5.
  Dilution Ratio is:       Dilution during the Current Month + Quarterly Cash
Discount + 2% Discount for Pmt within terms (cell I36)
 
           
 
          Current Month Ending Receivables Balance
 
           
6.
  Loss to Balance Ratio is:       Receivables > 90 Days Past Due + Actual
Write-Offs
 
           
 
          Current Month Ending Receivables Balance
 
           
7.
  Delinquency Ratio is:       Receivables > 60 Days Past Due
 
           
 
          Current Month Ending Receivables Balance

Schedule A: Excess Obligor
Concentrations

                                      Eligible     Concentration Limit    
Concentration Limit         Special Obligors   Receivables*     as % of LRF    
($)     Excess Concentration    
1.
                               
2.
                               
3.
                               
4.
                               
5.
                               
 
                                             
Non-Special Obligors (subject to the Standard Concentration Limit)
                                 
1.
                               
2.
                                             
 
          Total                              

 

*   Totals are net of A/R > 60 days past due

Schedule A: Short-term Debt Ratings of Special Obligors

              Special Obligors   S&P Rating   Moody’s Rating   Concentration
Limit  
1.
           
2.
           
3.
           
4.
           
5.
           

X-4



--------------------------------------------------------------------------------



 



The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstandings as of                     
       , 20        in accordance with the Amended and Restated Receivables
Purchase Agreement dated as of                                , 20          as
amended, supplemented or otherwise modified from time to time, and that all
Representations and Warranties are restated and reaffirmed.

             
 
  Signed by:        
 
     
 
   
 
  Title:   Vice President and Treasurer    
 
     
 
   

X-5



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF JOINDER AGREEMENT
     Reference is made to the Third Amended and Restated Receivables Purchase
Agreement dated as of May 19, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
CGSF Funding Corporation (the “Seller”), McKesson Corporation, as initial
Servicer (together with its successors and assigns, the “Servicer”), the
“Conduit Purchasers” from time to time party thereto, the “Committed Purchasers”
from time to time party thereto, the “Managing Agents” from time to time party
thereto and JPMorgan Chase Bank, N.A., as collateral agent (the “Collateral
Agent”). To the extent not defined herein, capitalized terms used herein have
the meanings assigned to such terms in the Agreement.
     ___(the “New Managing Agent”), ___ (the “New Conduit Purchaser”), ___(the
“New Committed Purchaser[s]”; and together with the New Managing Agent and New
Conduit Purchaser , the “New Purchaser Group”), the Seller, the Servicer and the
Collateral Agent agree as follows:
     1. Pursuant to Section 12.3 of the Agreement, the Seller has requested that
the New Purchaser Group agree to become a “Purchaser Group” under the Agreement.
     2. The effective date (the “Effective Date”) of this Joinder Agreement
shall be the later of (i) the date on which a fully executed copy of this
Joinder Agreement is delivered to the Collateral Agent and (ii) the date of this
Joinder Agreement.
     3. By executing and delivering this Joinder Agreement, each of the New
Managing Agent, the New Conduit Purchaser and the New Committed Purchaser[s]
confirms to and agrees with each other party to the Agreement that (i) it has
received a copy of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (ii) it will, independently and without reliance
upon the Collateral Agent, the other Managing Agents, the other Purchasers or
any of their respective Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Agreement or any Transaction
Document; (iii) it appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement,
the Transaction Documents and any other instrument or document pursuant thereto
as are delegated to the Collateral Agent by the terms thereof, together with
such powers as are reasonably incidental thereto and to enforce its respective
rights and interests in and under the Agreement, the Transaction Documents, the
Receivables, the Related Security and the Collections; (iv) it will perform all
of the obligations which by the terms of the Agreement and the Transaction
Documents are required to be performed by it as a Managing Agent, a Conduit
Purchaser and a Committed Purchaser, respectively; (v) its address for notices
shall be the office set forth beneath its name on the signature pages of this
Joinder Agreement; and (vi) it is duly authorized to enter into this Joinder
Agreement.
     4. On the Effective Date of this Joinder Agreement, each of the New
Managing Agent, the New Conduit Purchaser and the New Committed Purchaser[s]
shall join in and be a party to the Agreement and, to the extent provided in
this Joinder Agreement, shall have the rights and obligations of a Managing
Agent, a Conduit Purchaser and a Committed Purchaser, respectively, under the
Agreement.
     5. This Joinder Agreement may be executed by one or more of the parties on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

XI-1



--------------------------------------------------------------------------------



 



     6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
     IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written, such execution being made on Schedule I hereto.

XI-2



--------------------------------------------------------------------------------



 



Schedule I
to
Joinder Agreement
Dated                                          , 20                    
Section 1.
     The “CP Rate” for any Tranche Period for any Purchaser Interest owned by
the New Conduit Purchaser is [          ].
     The “LIBO Rate” for any Tranche Period for any Purchaser Interest funded by
any member of the New Purchaser Group is [         ].
     The “Base Rate” for any Tranche Period for any Purchaser Interest owned by
the New Purchaser Group is [          ].
     The New Purchaser Group is a [Bank][CP] Funding Purchaser Group.
Section 2.
     The “Commitment[s]” with respect to the New Committed Purchaser[s]
[is][are]:

                         [New Committed Purchaser]

NEW CONDUIT PURCHASER:  $[          ]

[NEW CONDUIT PURCHASER]
      By:           Name:           Title:           Address for notices:
[Address]       NEW COMMITTED PURCHASER[S]:  [NEW COMMITTED PURCHASER]
      By:           Name:           Title:         Address for notices:
[Address]       NEW MANAGING AGENT:  [NEW MANAGING AGENT]
      By:           Name:           Title:           Address for notices:
[Address]    

XI-3



--------------------------------------------------------------------------------



 



         

Consented to this            day of                     , 20           by:

 
CGSF FUNDING CORPORATION
     as Seller
      By:           Name:           Title:        

 
MCKESSON CORPORATION
     as Servicer
      By:           Name:           Title:        

  JPMORGAN CHASE BANK, N.A.,
      as Collateral Agent
      By:           Name:           Title:        

[SIGNATURE BLOCK FOR EACH MANAGING AGENT]
     as A Managing Agent

XI-4



--------------------------------------------------------------------------------



 



SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS

                                                      Purchaser Group Purchaser
Group   Conduit Purchaser(s)   Purchaser Group Type   Committed Purchaser(s)  
Commitment   Limit
JPMorgan Purchaser Group
  JS Siloed Trust Jupiter Securitization Company LLC   CP Funding Purchaser
Group   JPMorgan Chase Bank, N.A.   $ 250,000,000     $ 250,000,000  
 
                           
Scotia Purchaser Group
  Liberty Street Funding LLC   CP Funding Purchaser Group   The Bank of Nova
Scotia   $ 200,000,000     $ 200,000,000  
 
                           
Rabobank Purchaser Group
  Nieuw Amsterdam Receivables Corporation   CP Funding Purchaser Group  
Cooperatieve Centrale Raiffeisen- Boerenleenbank B.A., “Rabobank International”,
New York Branch   $ 150,000,000     $ 150,000,000  
 
                           
BTMU Purchaser Group
  Gotham Funding Corporation   CP Funding Purchaser Group   The Bank of
Tokyo-Mitsubishi UFJ Ltd., New York Branch   $ 200,000,000     $ 200,000,000  
 
                           
Bank of America Purchaser Group
  N/A   Bank Funding Purchaser Group   Bank of America, N.A.   $ 150,000,000    
$ 150,000,000  
 
                           
PNC Purchaser Group
  Market Street Funding LLC   CP Funding Purchaser Group   PNC Bank, National
Association   $ 150,000,000     $ 150,000,000  
 
                           
Fifth Third Purchaser Group
  N/A   Bank Funding Purchaser Group   Fifth Third Bank   $ 150,000,000     $
150,000,000  
 
                           
HSBC Purchaser Group
  Bryant Park Funding LLC   CP Funding Purchaser Group   HSBC Bank USA, National
Association   $ 100,000,000     $ 100,000,000  
 
                           
 
          TOTAL   $ 1,350,000,000     $ 1,350,000,000  

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
PURCHASER GROUP NOTICE AND PAYMENT INFORMATION

          Purchaser Group   Notice Address   Payment Instructions
JPMorgan Purchaser Group
  JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Suite IL1-0079   Account Title: JS Siloed Trust
JPMorgan Chase Bank, NA
ABA Number:
 
  Chicago, IL 60670   Account Number:
 
  Attn: Asset Backed Securities   SWIFT Address:
 
       
Scotia Purchaser Group
  The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attn: Darren Ward   Account: Liberty Street Funding LLC
The Bank of Nova Scotia — New York
Agency
ABA#:
Acct#:
Ref: CGSF Funding
 
       
Rabobank Purchaser Group
  Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank   Deutsche Bank Trust Company
Americas
ABA#:
 
  International”, New York Branch   Acct Name:
 
  245 Park Avenue, 37th Floor   Acct #:
 
  New York, New York 10167
Attn: Transaction Management   Ref: 1
 
       
BTMU Purchaser Group
  The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020   Gotham Funding Corporation
Bank of Tokyo Mitsubishi
UFJ Trust Company
ABA#:
 
  Attn: John Donoghue   Gotham Funding Corporation
Acct#:
 
      Ref: CGSF Funding Corporation
 
       
Bank of America Purchaser Group
  Bank of America, N.A.
214 North Tryon Street   Bank: Bank of America, N.A.
ABA:
 
  NC1-027-21-04
Charlotte, NC 28202   Acct name: Bilateral Clearing
Account #:
 
  Attn: Timothy Pacitto   Ref: McKesson Corporation
Attn: Geralyn Hair

 

1   Payment information prior to June 9, 2010:
US Bank Trust NA
ABA#:
Acct Name:
Acct #: FFC Acct
Ref: Nieuw Amsterdam

B-1



--------------------------------------------------------------------------------



 



         
PNC Purchaser Group
  PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue   Market Street Funding LLC
PNC Bank, N.A.
Acct #:
 
  Pittsburgh, Pennsylvania 15222   ABA#:
 
  Attn: Tony Stahley   Ref: McKesson
 
       
Fifth Third Purchaser Group
  Fifth Third Bank
38 Fountain Square Plaza   Fifth Third Bank
ABA#:
 
  MD 109046
Cincinnati, OH 45202   Acct Name: Commercial Loan Wires
Acct #:
 
  Attn: Asset Securitization Group   Other Instructions: CGSF Funding
Reference:
 
      Attention: Charissa Toole
 
       
HSBC Purchaser Group
  HSBC Securities (USA), Inc.
452 Fifth Avenue   HSBC Bank USA, National Association
ABA #:
 
  New York, New York 10018
Attn: Thomas A. Carroll, Director   Acct Name: Issuer Services
Acct #:
 
      Reference:
 
      Attention: Audrey Zabriskie

B-2



--------------------------------------------------------------------------------



 



SCHEDULE C
DOCUMENTS TO BE DELIVERED
ON OR PRIOR TO THE EFFECTIVE DATE
1. Third Amended and Restated Receivables Purchase Agreement, dated as of the
Effective Date, among the Seller, McKesson, as Servicer, the Conduit Purchasers
party thereto, the Committed Purchasers party thereto, the Managing Agents party
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent
2. Ninth Amended and Restated Fee Letter, dated as of the Effective Date, among
the Seller and the Managing Agents
3. Second Amended and Restated Receivables Sale Agreement, dated as of the
Effective Date, between Originator and CGSF.
4. Second Amended and Restated Receivables Sale Agreement, dated as of the
Effective Date, between CGSF and Seller.
5. Subordinated Note, dated as of the Effective Date, of CGSF in favor of the
Originator.
6. Subordinated Note, dated as of the Effective Date, of the Seller in favor of
CGSF.
7. Certificate of Incorporation of McKesson, certified by the Secretary of State
of Delaware
8. Certificate of Incorporation of California Golden State Finance Company,
certified by the Secretary of State of California
9. Certificate of Incorporation of Seller, certified by the Secretary of State
of Delaware
10. Good Standing Certificate for McKesson issued by the Secretary of State of
the States of Delaware and California
11. Good Standing Certificate for California Golden State Finance Company issued
by the Secretary of State of California
12. Good Standing Certificate for Seller issued by the Secretary of State of
Delaware
13. UCC lien searches against (i) Seller and McKesson in the State of Delaware
and (ii) California Golden State Finance Company in the State of California
14. Opinion of in-house counsel to McKesson with respect to certain corporate
matters.
15. Opinion of Morrison & Foerster LLP, counsel to McKesson, with respect to
true sale, nonconsolidation, UCC matters, enforceability, no conflict with New
York or Federal law and ’40 Act matters

C-1